SERVICES AGREEMENT

This Services Agreement is made and entered into as of September 18, 2001, with
an effective date of December 1, 2000 (“Effective Date”), between IndyMac Bank
F.S.B., of 155 N. Lake Avenue, Pasadena, California 91101 (“Client”), and Card
Management Corporation, an Indiana corporation, of One Riverfront Place,
Evansville, Indiana 47708 (“CMC”).

Article 1. EXHIBITS

 

 

 

The following exhibits are incorporated by reference into this Agreement:

 

 

 

Exhibit A, Services

 

Exhibit B, Payment

 

Exhibit C-1, Performance Guidelines for Non-Collection Services

 

Exhibit C-2, Collection Procedures and Performance Guidelines for Collection
Services

 

Exhibit D, Form Participation Agreement

 

Exhibit E-1, Empowerment Policy (Customer Services)

 

Exhibit E-2, Intentionally Omitted

 

Exhibit E-3, Intentionally Omitted

 

Exhibit F, Responsibilities of Client

 

Exhibit G, Glossary

If any or all of Exhibits C-2, E-2 or E-3 are inapplicable to this Agreement,
the same shall be attached in blank and labeled “Intentionally Omitted.”

Article 2. SERVICES

          2.1 Services. CMC shall provide to Client the Customer Services and
Client Services and shall perform the empowered actions in Exhibit E-1. CMC
shall, through its Service Agreement with FDR, provide Processing Services. If
Exhibit C-2 is not intentionally omitted, CMC shall provide Collection Services
to Client. Client hereby authorizes CMC to provide the additional services and
to take the actions set forth in whichever of Exhibits E-2 and E-3 are not
intentionally omitted. The foregoing services shall be referred to collectively
as the Services. CMC shall assign to Client a Client Account Executive (CAE) for
daily communication between Clients Authorized Representatives and CMC. Except
as otherwise expressly provided in this Agreement, CMC shall be responsible for
providing the facilities, personnel and other resources necessary to provide the
Services and shall maintain internal controls over its operations.

          2.2 Compliance with Laws. Subject to the limitations in this Section
2.2 and in paragraph 5 of Exhibit F regarding written materials, CMC shall
perform Services hereunder in compliance with: (i) the Rules of any applicable
Card Associations; and (ii) all Requirements of Law applicable to the Services,
including, with respect to the provision of Collection Services hereunder, the
Fair Debt Collection Practices Act (“FDCPA”) (to the extent the same is
applicable to such Collection Services) and the United States Bankruptcy Code
(“the Code”) (the Rules, the Requirements of Law applicable to the Services, the
FDCPA and the Code collectively referred to as the “CMC Laws”). Notwithstanding
anything to the contrary in this Agreement, any act or omission by CMC which is
represented by or in accordance with: (i) Client’s PCF settings or

--------------------------------------------------------------------------------



other System settings; (ii) the form, content and triggering parameters of
Computer Letters, Cardholder Account statements and other written materials
provided to Cardholders; or (iii) the written or verbal instruction of Client,
shall in no event be deemed a negligent act of omission by CMC or a breach of
this Agreement for failure to comply with CMC Laws. In the event CMC believes
that any written materials or any verbal or written instruction from Client is
in violation of a Rule or a Requirement of Law, CMC shall notify Client. If
Client nevertheless requests in writing that CMC use such written material or
comply with such instruction (“Client Request”), CMC shall comply with such
Client Request, subject to the provisions of Section 6.2.

          2.3 Performance Standards.

          (a) Performance Guidelines, Other Standards. As to those Services for
which a Performance Guideline is set forth in Exhibit C-1 or C-2, CMC shall
perform such Services in compliance with such Performance Guidelines. Any
failure(s) of performance which occurs before the tolerance in a Performance
Guideline has been exceeded or which does not constitute a Non-Performance Event
shall not be deemed a negligent act by CMC or breach of this Agreement for
failure to comply with Performance Guidelines. As to all other Services, CMC
shall perform such Services in accordance with the average levels of timeliness
and accuracy achieved by other providers of similar services, including Card
Issuers and Acquirers. CMC shall correct or cause to be corrected within a
reasonable period of time any data processing or other billing errors of which
CMC has knowledge that occur in the performance of the Services. Such correction
shall be performed at no additional expense to Client; provided, however, that
CMC’s reasonable expenses incurred in performing the correction shall be applied
against the annual aggregate limit of liability of CMC to Client set forth in
Section 7.1.

          (b) Problem Analysis. If CMC fails to meet any Performance Guideline
and Client requests an analysis in writing, CMC shall (i) investigate and report
on the causes of the problem; and (ii) use reasonable efforts to correct the
problem and to begin meeting the Performance Guidelines as soon as practicable.
Client’s failure to request an analysis of any failure of a Performance
Guideline shall not be deemed a waiver by Client, for any purpose under this
Agreement, of such failure the Performance Guideline.

          (c) Improvements to Services. In the event CMC plans to offer to any
of its Clients an improvement in the quality of its Services over the Services
offered as of the date of this Agreement, CMC shall make such improvement
available to Client, provided Client agrees to any associated price increase.

          2.4 License to System. CMC hereby grants to Client and its Affiliates
a non-exclusive, worldwide and unlimited right and license to access and use the
System in furtherance of its business purposes in connection with the receipt of
Services under this Agreement.

          2.5 Delegation of Responsibility. CMC shall not subcontract or
otherwise delegate any of its main business functions under this Agreement to
any Third-Party Service Provider or any other third party without the prior
written consent of Client, which consent cannot be unreasonably withheld.
Notwithstanding the provision of any such consent, CMC shall (i) remain
responsible for its obligations performed by any Third-Party Service Provider
(other than FDR) to the same extent as if such obligations were performed by CMC
s employees, and (ii) cause all

2

--------------------------------------------------------------------------------



such Third-Party Service Providers (other than FDR) to agree to and abide by the
terms of this Agreement. CMC shall have no liability to Client, under any
theory, for any act or omission by FDR taken in connection with the Services
provided hereunder, and no such occurrence shall be deemed the negligence of CMC
or a breach of this Agreement; provided, however, that CMC shall be fully
responsible and accountable to Client for enforcing all material aspects of the
Service Agreement dated January 22, 1996, as amended, between CMC and FDR
(“CMC/FDR Service Agreement”).

Article 3. CLIENT RESPONSIBILITIES

          Client shall pay CMC the Service Fees and other fees and charges in
accordance with Exhibit B. Client retains all responsibilities of operating its
Home Equity Line of Credit (HELOC) program which are not expressly assumed by
CMC hereunder, including those set forth in Exhibit F. Notwithstanding the
foregoing, CMC s right to early terminate this Agreement as the result of a
breach by Client of its obligations hereunder shall be limited and conditioned
as set forth in Section 10.1(b).

Article 4. SCOPE OF RELATIONSHIP

          4.1 Non-Exclusive Relationship. Client will not, during the term of
this Agreement, as to Client’s HELOC program, obtain any services which are
available from CMC from any other provider of similar services, including Client
or any of Client’s Affiliates, or obtain Processing Services directly from FDR.
Nothing in this Agreement shall be construed as a requirements contract, other
than as to Client’s HELOC program. Notwithstanding anything to the contrary
contained herein, this Agreement shall not be interpreted to prevent Client from
obtaining from third parties, or providing to itself, any or all of the services
described in this Agreement, other than as to Client’s HELOC program.

          4.2 Option to Transfer Accounts. Client agrees that it shall notify
CMC in writing of the terms under which it decides to transfer any portion of
its Accounts processed under this Agreement, as soon as such terms are
established. Upon such notification, Client may, at its sole discretion, grant
CMC a right of first refusal for sixty (60) days from such notice to identify
another financial institution or client of CMC which is interested in purchasing
such Accounts, on terms yielding a reasonably equivalent or greater economic
benefit to Client, and Client shall allow CMC a reasonable period thereafter to
complete the sale and conversion of such Accounts to such Person. The
Termination Fee shall not apply to whatever portion of such Accounts CMC is able
to convert to such Person. Client may transfer any portion of the Accounts to
its Affiliate provided that such Affiliate agrees to enter a written joinder
agreement with CMC, agreeing to all terms of this Agreement; however, Client
shall not be released from its obligations hereunder by virtue of such transfer.
The parties acknowledge and agree that Client may, from time to time after the
date of this Agreement, securitize some or all of the Accounts with various
investors. The parties agree that securitization of the Accounts shall be
permitted under the terms of this Agreement and shall not trigger the foregoing
right of first refusal.

3

--------------------------------------------------------------------------------



Article 5. CONFIDENTIALITY

          5.1 Proprietary Information. Neither Client, CMC, nor any of their
Affiliates shall obtain any proprietary rights in any of the other party’s
Proprietary Information which may be disclosed at any time, directly or
indirectly, to a party or any of their Affiliates. Client, CMC, and their
Affiliates agree to return to the appropriate party all Proprietary Information
upon the termination of this Agreement.

          5.2 Confidentiality. Both parties agree to maintain and to cause their
own Affiliates to maintain in strict confidence the other party’s Proprietary
Information. Without limiting the generality of the foregoing, Client and CMC
agree for themselves and their respective Affiliates:

          (a) Not to disclose or permit any other Person access to the other
party’s Proprietary Information, except that such disclosure or access shall be
permitted to an Affiliate, agent, professional advisor, external or internal
auditor, independent contractor, Card Association or supervisory or regulatory
authority of the party or the Affiliate (“Permitted Parties”), solely to the
extent required in the course of Permitted Parties’ employment or services.

          (b) To prevent their Permitted Parties from taking any action
prohibited under this Article.

          (c) Not to alter or remove any identification, copyright or
proprietary rights notice which indicates the ownership or confidential nature
of each other’s Proprietary Information.

          (d) Not to use the Proprietary Information to compete against the
other party for provision to a third party of any of the services offered by the
other party.

          (e) CMC acknowledges that all information and documents disclosed by
Client to CMC, or which come to CMC’s attention during the course of its
performance of Services under this Agreement, constitute valuable assets of and
are proprietary to Client, and also acknowledges that Client has a
responsibility to its customers and employees to keep Client’s records and
information confidential and proprietary. Therefore, CMC agrees not to disclose,
other than as is necessary to perform its obligations under this Agreement,
either directly or indirectly, to any Person, firm or corporation, non-public
personal information (as that term is defined in the Gramm Leach Bliley Act) of
any kind, nature or description concerning matters affecting or relating to the
business of Client unless the information is already in the public domain.
Further, CMC shall establish and maintain an information security program
designed to: ensure the security and confidentiality of non-public personal
information supplied by Client; protect against any anticipated threats or
hazards to the security or integrity of such information; and protect against
unauthorized access to or use of such information that could result in
substantial harm or inconvenience to Client. The provision of this subsection
5.2(e) shall survive termination of this Agreement.

          5.3 Exclusions. Nothing in this Article shall apply to information or
data identical or similar to that contained in the other party’s Proprietary
Information which:

          (a) that party rightfully possessed without restrictions on its
disclosure, as evidenced by written documentation, before it received the
information from the other party; or

4

--------------------------------------------------------------------------------



          (b) has become publicly available through no fault of that party or
its Permitted Parties; or

          (c) is subsequently furnished rightfully to that party by a third
party (no Affiliate of Client or CMC shall be considered to be a third party)
not known to that party (without any reasonable basis for that party’s belief to
the contrary) to be under restrictions on use or disclosure; or

          (d) is independently developed by an employee, agent or contractor of
such party without knowledge of or any use of or access to any Proprietary
Information; or

          (e) is required to be disclosed by law, regulation or court order,
provided that the disclosing party will notify the other party prior to
disclosure, if permitted by such law, regulation or court order.

          5.4 Use of Client Data. CMC shall keep all of the Client Data strictly
confidential and shall not utilize any Client Data for any purpose other than
that of rendering the Services under this Agreement. CMC shall not withhold any
Client Data as a means of resolving any dispute. None of the Client Data shall
be sold, assigned, leased, or otherwise transferred to third parties by CMC or
commercially exploited by or on behalf of CMC.

          5.5 Data Security. CMC shall establish and maintain environmental,
safety and facility procedures, data security procedures and other safeguards
against the destruction, corruption, loss or alteration of the Client Data, and
to prevent access, intrusion, alteration or other interference by any
unauthorized third parties of the same, that are: (a) no less rigorous than
those maintained by CMC for its own information or the information of its
customers of a similar nature; and (b) no less rigorous than best practices in
the industry. Without limiting the generality of the foregoing, CMC shall: (i)
maintain applicable equipment and software in physically secure premises
protected at least by fire and flood protection and access controlled doors;
(ii) utilize industry-accepted virus and intrusion checking software and
firewalls; and (iii) limit access to the Client Data to only those of CMC’s
employees and agents who need such access for the provision of the Services. CMC
shall immediately inform Client when CMC has reason to believe that any
unauthorized access to Client Data has occurred.

          5.6 Data Backup. Client acknowledges receipt and approval of a copy of
CMC’s disaster recovery contract with ComDisco. CMC shall, throughout the term
of this Agreement, maintain in force a substantially similar contract with a
provider of disaster recovery services. CMC shall correct, at Client’s request
and sole discretion, any destruction, loss or alteration of any data or
information caused by CMC or any CMC personnel. Such correction shall be
performed at no additional expense to Client; provided, however,, that CMC’s
reasonable expenses incurred in performing the correction shall be applied
against the annual aggregate limit of liability of CMC to Client set forth in
Section 7.1.

          5.7 Data Segregation. CMC shall maintain procedures to logically
segregate Client Data from CMC’s data and data belonging to CMC’s other
customers (and the data associated with individual Customers from each other),
which procedures shall be subject to Client’s review and approval.

5

--------------------------------------------------------------------------------



          5.8 Audit Rights. Upon Client’s written request, CMC shall provide
Client or Client’s external auditors with access to all or any portion of any
CMC facility (and any facility of any Third-Party Service Provider) or any of
the Client Data in CMC’s possession as is necessary for Client’s external
auditor to conduct audits from time to time. If requested by Client, CMC shall
provide to such external auditors any assistance that they might reasonably
require in connection with such audits. Client shall receive a copy of CMC’s
SAS70 report upon completion of each such report, which reports shall be
performed on a reasonable periodic basis. Subject to Client’s approval, CMC
shall make all reasonable changes requested by, and take any other reasonable
action necessitated by, any such audit or examination. CMC shall provide Client
with documentation regarding resolution of any deficiency disclosed in an audit
referred to in this Section 5.8. Client agrees that costs incurred by CMC for
such audits shall be reimbursed to CMC.

          5.9 Access to System. The parties acknowledge that certain System
features allow certain of Client’s Proprietary Information to be accessed by
Client and the public via touch tone phones, personal computer, or other access
methods, such that unauthorized Persons could access such information. The
parties agree that neither party shall be liable to the other party under this
Agreement for unauthorized use of or access to the System by unauthorized
Persons, except to the extent such access results from a party’s breach of this
Agreement.

          5.10 Use of Marks. CMC agrees that without Client’s prior written
consent, CMC shall not use the names, service marks, trademarks and/or logos of
Client or any of its Affiliates.

          5.11 Remedy. The parties agree that, in the event of any breach of
this Article 5, the non-breaching party will suffer irreparable harm and the
total amount of monetary damages for any injury to the non-breaching party will
be impossible to calculate and will therefore be an inadequate remedy.
Accordingly, the parties agree that the non-breaching party shall be entitled to
temporary and permanent injunctive relief against the breaching party, its
Affiliates, employees, officers, directors, agents, professional advisors,
independent contractors and any Card Association, and all other rights and
remedies, including monetary damages, to which the non-breaching party may be
entitled at law, in equity and under this Agreement. The breaching party hereby
waives its right to require the party seeking the injunction to post a bond in
support of its application for an injunction.

Article 6. INDEMNIFICATION

          6.1 Indemnification by CMC. CMC shall indemnify and hold harmless
Client and its Affiliates, and their respective officers, directors, employees,
successors and permitted assigns (Client Group Members) from and against any and
all claims, liabilities, losses and damages, including reasonable attorney fees
and costs and costs of settlement (hereinafter, collectively, “Losses”), arising
out of, or resulting from: (i) the breach of this Agreement by CMC or its
Third-Party Service Providers (other than FDR and others with whom Client has
contracted directly); (ii) the breach by CMC of its agreement with FDR; (iii)
any infringement or misappropriation of any patent, copyright, trade secret,
trademark or other intellectual property right of any third party caused or
alleged to have been caused by any portion of the System or other Proprietary
Information provided to any Client Group Member or used by CMC or its Third
Party Service Providers (other than FDR and others with whom Client has
contracted directly) in

6

--------------------------------------------------------------------------------



the performance of the Services, except to the extent any such infringement or
misappropriation is caused by (1) modifications to the System or CMC Proprietary
Information made by Client without the approval of CMC, or (2) CMC’s compliance
with detailed technical or design specifications provided by Client; and (iv)
any acts of intentional tortious conduct by CMC or any of its Third Party
Service Providers (other than FDR and others with who Client has contracted
directly).

          6.2 Indemnification by Client. Client shall indemnify and hold
harmless CMC and its officers, directors, employees, successors and permitted
assigns (CMC Group Members) from and against any Losses arising out of, or
resulting from (i) the breach of this Agreement by Client or its agents; (ii)
the breach by Client of its agreement with FDR; (iii) any suit, claim or demand
brought by any third party against CMC to the extent relating to the conduct of
Client’s business and not relating to any negligence, breach of this Agreement
or other act or omission of CMC, its employees, agents or contractors; (iv)
CMC’s compliance with Client Requests; and (v) any acts of intentional tortious
conduct by Client or its agents.

          6.3 Claims Period. Subject to the provisions of paragraphs 4 and 11 of
Exhibit F, any claim for indemnification (Indemnification Claim) under this
Agreement must be made by notice, from the Person asserting the indemnification
right (Indemnified Party) to the Person obligated to provide indemnification
(Indemnifying Party), provided prior to the earliest of:

          (a) Ninety (90) days after receipt by the Indemnified Party of notice
of a claim, suit or proceeding made or filed by a third party (Third Party
Claim) upon which the Indemnification Claim is based;

          (b) One-hundred twenty (120) days after the date any employee or agent
of the Indemnified Party first becomes aware of the event giving rise to the
Indemnification Claim; or

          (c) If the event giving rise to the Indemnification Claim was
discoverable through review of an RMS report, one-hundred twenty (120) days
after the date any employee or agent of the Indemnified Party should have
(employing a level of diligence customary in the industry) become aware of the
event, but in no case later than one-hundred fifty (150) days after the date of
the event; provided however, that if such event was not discoverable through
review of an RMS report, the claims period shall be one-hundred fifty (150) days
after the date of the event giving rise to the Indemnification Claim; or

          (d) One-hundred twenty (120) days after the final Deconversion Date
under this Agreement.

If notice complying with the requirement of Section 6.4 is not provided within
such time limits, the claimant’s recovery shall be limited to the amount of (i)
the Indemnification Claim which had accrued as of the applicable notice
deadline, plus (ii) that additional amount which the claimant demonstrates would
have accrued even if the claimant had provided notice within such time limit.
Notwithstanding the foregoing, in the event notice complying with the
requirements of Section 6.4 is not provided within the time limit in Section
6.3(d), no Indemnification Claim may be made and such event shall not be
indemnifiable hereunder or be considered a breach of this Agreement.

7

--------------------------------------------------------------------------------



          6.4 Notice of Indemnification Claim. Notice of an Indemnification
Claim must be in writing and include a description and supporting documentation
of the event giving rise to the Indemnification Claim.

          6.5 Third Party Claims.

          (a) Election to Defend, Selection of Counsel. The Indemnifying Party,
within thirty (30) days (or such shorter period as is required to avoid any
prejudice in the Third-Party Claim) after receipt of notice of a Third-Party
Claim from the Indemnified Party, may elect to defend, compromise, or settle the
Third-Party Claim at its expense. If the Indemnifying Party elects to defend,
compromise or settle the Third-Party Claim, the Indemnified Party may
participate therein; however, notwithstanding anything to the contrary herein,
the Indemnifying Party shall not bear the attorney fees and expenses of the
Indemnified Party incurred either before or after such election unless such fees
were reasonably incurred by the Indemnified Party, prior to such election, to
avoid prejudice in the Third-Party Claim. The Indemnified Party shall provide to
the Indemnifying Party all information, assistance and authority reasonably
requested in order to evaluate any Third-Party Claim and effect any defense,
compromise or settlement.

          (b) Settlement of Claims. In any Third-Party Claim, the defense of
which the Indemnifying Party shall have assumed, the Indemnified Party will not
consent to the entry of any judgment or enter into any settlement with respect
to a matter for which indemnification may be sought in excess of One Thousand
Dollars ($1,000.00) without the consent of the Indemnifying Party. The
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement affecting the Indemnified Party (i) unless it assumes the
obligation to indemnify for all Losses arising from the same; or (ii) to the
extent that the judgment or settlement seeks any non-monetary relief, without
the written consent of the Indemnified Party.

          6.6 Indemnification Payments. Subject to the next sentence and except
as provided in subsection 7.1(b) hereof, indemnifiable Losses shall be net of
any recoveries received by the Indemnified Party from any third Persons,
including Customers or FDR, which recoveries are directly and solely
attributable to the event which gave rise to the Indemnification Claim. If, by
virtue of having been indemnified under this Agreement, an Indemnified Party has
been reimbursed in full for its Losses, such Indemnified Party, promptly upon
receipt, shall reimburse the Indemnifying Party for any recoveries it receives
in excess of full reimbursement. In the case of Client’s Losses arising from
funds erroneously loaned to Cardholders, payment by the Cardholder to Client of,
or indemnification by CMC for, the principal amount of such funds, and any
finance charges accruing on such funds under the terms of the HELOC contract
until payment or indemnification in full, shall constitute full reimbursement.
Any finance charges accruing on such principal amounts after payment to Client
in full or indemnification of Client in full, and any late fees, if paid by or
collected from such Cardholder, shall be reimbursed to CMC.

          6.7 Subrogation. Solely to the extent an Indemnifying Party’s payments
to an Indemnified Party hereunder are not reimbursed by payments from the
Indemnifying Party’s insurance carrier(s), the Indemnifying Party shall be
subrogated to any claims or rights of the Indemnified Party as against any other
Person with respect to any amount paid by the Indemnifying Party. The
Indemnified Party shall cooperate with the Indemnifying Party, at the
Indemnifying Party’s expense, in the assertion by the Indemnifying Party of any
such claim

8

--------------------------------------------------------------------------------



against such other Persons. Specifically, Client hereby authorizes CMC, to the
extent legally permissible, to enforce Client’s rights of recovery against
Client’s Customers by means of the System, in Client’s name and using Client’s
forms, including billing of Client’s Cardholders; provided, however, that CMC
shall not bring suit against Client’s Customers in Client’s name for purposes of
exercising CMC’s subrogation rights hereunder and provided further that CMC
shall indemnify and hold Client harmless from and against any and all Losses
arising out of, or resulting from, any such exercise by CMC of Client’s rights
of recovery against its Customers. The indemnification and hold harmless
obligation of CMC set forth in the preceding sentence shall not be subject to
any of the limitation of liability provisions of Article 7. Client further
agrees to bring suit, at CMC’s expense, in its own name against a Cardholder for
collection of any unpaid Account balances for which CMC has indemnified Client
hereunder, if, and in the manner that, such a suit would otherwise be initiated
against such Cardholder in the normal course of Client’s customary collection
procedures.

          6.8 Insurance.

          (a) Requirements. CMC agrees to keep in full force and effect and
maintain at its sole cost and expense the following policies of insurance
(“Insurance Policies”) during the term of this Agreement:

 

 

 

 

 

(1)

Workers’ Compensation and Employer’s Liability Insurance:

 

 

 

 

 

 

(i)

Statutory Worker’s Compensation including occupational disease in accordance
with the law; and

 

 

 

 

 

 

(ii)

Employer’s Liability Insurance with minimum limits of $1,000,000 per occurrence.

 

 

 

 

 

(2)

Commercial General Liability Insurance (including contractual liability
insurance) providing coverage for bodily injury and property damage with
combined single limits of not less than $2,000,000 per occurrence and Excess
Liability in an amount not less than $5,000,000 per occurrence.

 

 

 

 

(3)

Professional Liability and Errors and Omissions Liability Insurance covering
acts, errors, omissions and machine malfunctions arising out of CMC’s operations
or Services in an amount not less than $10,000,000 per occurrence.

 

 

 

 

(4)

Employee Dishonesty and Computer Fraud Insurance covering losses arising out of
or in connection with any fraudulent or dishonest acts committed by personnel of
CMC or its Third-Party Service Providers, acting alone or with others, in an
amount not less than $1,000,000 per occurrence.

          (b) Approved Companies. All Insurance Policies shall be procured from
insurance companies having policy holder ratings no lower than “A” and financial
ratings not lower than “XII” in the then-current Best’s Insurance Guide.

          (c) Endorsements. CMC’s Professional Liability and General Liability
insurance policies shall name Client as an additional insured for any and all
liability arising at any time in

9

--------------------------------------------------------------------------------



connection with CMC’s performance under this Agreement. CMC’s Fidelity Bond
shall name Client as a loss payee. CMC shall obtain such endorsements to its
policy or policies of insurance as are necessary to cause the policy or policies
to comply with the requirements stated herein. Notwithstanding Client’s status
as an additional insured or loss payee under any of the Insurance Policies,
Client and CMC agree that Client shall not, except to the extent set forth in
Section 7.1(a), file a claim directly with any of CMC’s insurance carriers.

          (d) Certificates. CMC shall provide Client with certificates of
insurance evidencing compliance with this Section 6.8 (including evidence of
renewal of insurance) signed by authorized representatives of the respective
carriers for each year that this Agreement is in effect. Each certificate of
insurance shall include a statement that the issuing company shall endeavor to
provide Client notice simultaneously with notice to CMC of any cancellation or
non-renewal of the insurance afforded under the above policies.

          (e) No Implied Limitation. The obligation of CMC to provide the
insurance specified herein shall not limit in any way any obligation or
liability of CMC provided elsewhere in this Agreement.

          (f) Insurance Subrogation. With respect to insurance coverage to be
provided by CMC pursuant to Sections 6.8(a)(1), (2) and (3), the applicable
Insurance Policies shall provide that the insurance companies waive all rights
of subrogation against Client and its subsidiaries, affiliates, officers,
directors, agents, servants and employees.

Article 7. LIMITATION OF LIABILITY

          7.1 Limitation of Liability.

          (a) Except as set forth below and as provided in subsection 7.1(b),
the aggregate liability of each party in each Annual Period, for any and all
claims against such party arising in such Annual Period (Indemnification Claims
shall be deemed to arise in the Annual Period during which notice thereof is
first provided to the Indemnifying Party) in respect to this Agreement or the
Services to be provided hereunder (including but not limited to claims for
indemnification of Third-Party Claims) shall not exceed six (6) times the
Average Monthly Service Fees owed to CMC pursuant to this Agreement.
Notwithstanding the foregoing, the limitation of liability of CMC for Special
Claims brought by Client in connection with this Agreement shall be, for each
such Special Claim: (i) the remainder of the aggregate cap set forth in the
preceding sentence for the Annual Period in which the Special Claim arises plus
(ii) any and all amounts that are actually recovered under the applicable
Insurance Policies and which are allocable to such Special Claim. To the extent
any such Special Claim exceeds the remainder of the aggregate cap set forth in
the first sentence for the Annual Period in which the Special Claim arises,
Client shall have the right to proceed directly against CMC’s insurance
carrier(s) under the applicable Insurance Policie(s) under which Client is named
as an additional insured, provided Client provides CMC reasonable advance
written notice of its intention to so proceed.

          “Special Claim” shall mean any claim by Client against CMC (including
any right of Client to claim indemnification hereunder) arising out of or
resulting from:

 

 

 

 

(1)

a breach by CMC of Section 2.2 of this Agreement;

10

--------------------------------------------------------------------------------



 

 

 

 

(2)

a breach by CMC of Article 5 of this Agreement;

 

 

(3)

any infringement or misappropriation claim to the extent covered by Section
6.1(iii);

 

 

(4)

any acts of intentional tortious conduct by CMC or any of its Third Party
Service Providers (other than FDR and others with who Client has contracted
directly); or

 

 

(5)

a claim against Client by any third party for damage to any tangible personal
property, bodily injury or death caused by the acts or omissions of CMC or any
of its Third Party Service Providers (other than FDR and others with who Client
has contracted directly).

          For purposes of this subsection 7.1(a) only, “Average Monthly Service
Fees” shall be determined only once during each Annual Period and shall be
determined as follows. If this Agreement has been in effect for twelve (12)
months or more at the time of determination, “Average Monthly Service Fees”
means the average of the monthly Service Fees (excluding those Service Fees
attributable to Processing Fees charged by or paid to FDR) owed to CMC hereunder
for the twelve (12) calendar months prior to the month in which the event first
occurs, which event gives rise to the first claim arising in such Annual Period.
For example, in the event the first of multiple claims raised by the Client in
the 2002 Annual Period arises from an event which first occurred in June 2002,
the foregoing aggregate limit of CMC’s liability to Client in the 2002 Annual
Period would be six (6) times the average of the monthly Service Fees (excluding
those Service Fees attributable to Processing Fees charged by or paid to FDR)
owed to CMC hereunder for the twelve (12) calendar months prior to June 2002. If
this Agreement has been in effect for less than twelve (12) months at the time
of such determination, then “Average Monthly Service Fees” means the highest
monthly total of Service Fees (excluding those Service Fees attributable to
Processing Fees charged by or paid to FDR) which has been owed to CMC hereunder
prior to and including the month in which such determination is made.

          (b) Each party shall enforce to the fullest extent practicable any
provision of their respective contracts with FDR for the other party’s benefit
and provide to the other party all reasonable assistance in seeking
indemnification or other recovery from or enforcing performance by FDR of its
obligations to each party under FDR’s agreements with each party. If either
party obtains any recovery from FDR for Losses incurred by the other party, that
party shall pay such recovery to the other promptly upon receipt, less any
amounts already payed by that party to the other as an advance against amounts
subsequently paid to the other by FDR. Any amounts due to CMC from Client under
any provision of this Agreement (as any such obligation may be limited under
subsection 7.1 (a) hereof), shall be due in addition to, and not in lieu of, all
Service Fees due hereunder from Client to CMC.

          7.2 Limitation of Theories, Damages. IN NO EVENT SHALL ANY PARTY TO
THIS AGREEMENT BE LIABLE UNDER ANY THEORY OF TORT, CONTRACT, STRICT LIABILITY OR
OTHER LEGAL OR EQUITABLE THEORY, FOR ANY LOST REVENUES OR PROFITS, EXEMPLARY,
PUNITIVE, SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES, EACH OF WHICH
IS HEREBY PRECLUDED AND WAIVED BY AGREEMENT OF THE PARTIES, REGARDLESS OF
WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 7.2, THIS SECTION 7.2
SHALL NOT LIMIT ANY CLAIM BY ANY PARTY HEREUNDER FOR

11

--------------------------------------------------------------------------------



INDEMNIFICATION FOR PUNITIVE OR CONSEQUENTIAL DAMAGES OWING TO A CARDHOLDER. AN
ACTION TO RECOVER DIRECT DAMAGES FOR BREACH OF THIS AGREEMENT SHALL BE THE
EXCLUSIVE REMEDY BETWEEN CLIENT AND CMC. NOTHING HEREIN SHALL BE CONSTRUED TO
PREVENT CMC FROM COMMENCING AN ACTION AGAINST CLIENT FOR COLLECTION OF ANY FEES
OR COSTS DUE HEREUNDER.

Article 8. DISCLAIMER OF WARRANTIES

          CMC AND CLIENT HEREBY AGREE THAT CMC’S OBLIGATIONS TO CLIENT ARE FOR
THE PROVISION OF SERVICES, THAT THIS AGREEMENT IS A SERVICE AGREEMENT FOR
PURPOSES OF THE UCC AND THAT THE PROVISIONS OF THE UCC SHALL THEREFORE NOT APPLY
TO THIS AGREEMENT. IN THE EVENT THE UCC IS FOUND APPLICABLE TO THIS AGREEMENT,
CMC SPECIFICALLY DISCLAIMS ALL WARRANTIES (OTHER THAN THOSE EXPRESSLY SET FORTH
HEREIN) OF ANY KIND, EXPRESS OR IMPLIED, ARISING OUT OF OR RELATED TO THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT, EACH OF WHICH IS HEREBY
EXCLUDED BY AGREEMENT OF THE PARTIES.

Article 9. TERM

          This Agreement shall become effective upon the Effective Date hereof,
shall remain in effect for an initial term of sixty (60) months following the
Effective Date (Initial Term), and shall automatically renew for successive
renewal terms of thirty (30) months each (Renewal Term).

Article 10. TERMINATION

          10.1 Termination. This Agreement may be terminated:

          (a) By notice from either party to the other party not less than six
(6) months prior to the date of expiration (Expiration Date) of the then-current
Initial Term or Renewal Term. In such event, the Termination Date shall be the
Expiration Date;

          (b) By either party, if the other party materially breaches this
Agreement (other than a violation of a Performance Guideline by CMC or a failure
of Client to pay Service Fees) and such breach is not cured within thirty (30)
days after delivery of notice to the breaching party which states the nature of
the breach with sufficient particularity to permit the breaching party to
identify the breach. In such event, the Termination Date shall be the final day
of the applicable cure period;

          (c) By CMC, if Client fails to pay any Service Fees within ten (10)
Business Days of receipt of notice that such payment is overdue, or if Client
fails to meet its Interchange Settlement obligation within two (2) days of
receipt of notice of such failure. In such event, the Termination Date shall be
the date specified in the overdue notice from CMC to Client. CMC shall have the
option to, subject to ten (10) Business Days notice to Client, cease providing
any or all of the Services hereunder without further demand on or notice to
Client, specifically including the right

12

--------------------------------------------------------------------------------



to begin referring Customer phone calls and other Services to Client for
handling, until such overdue amounts are paid in full, plus any associated
interest, costs, processing or other fees due under Exhibit B;

          (d) By Client, if CMC commits a Failure of Performance Guidelines and
Client provides notice to CMC of its intention to terminate as a result thereof
within sixty (60) days after Client notifies CMC of the third Failed Month
(Non-Performance Termination). In such event, the Termination Date shall be the
date of the notice of termination;

          (e) By Client, at its sole option for convenience, by providing no
less than six (6) months prior written notice to CMC. In such event, the
Termination Date shall be the date of the notice of termination;

          (f) By CMC, at its sole option, after notice to Client, if FDR should
stop providing services to CMC or to Client that are necessary for CMC to
properly perform Services under this Agreement, so long as such cessation of
services is not due to CMC’s breach of its agreement with FDR and CMC promptly
provides Client with copies of all notices from FDR concerning the cessation. In
such event, the Termination Date shall be the date of the cessation of FDR’s
services; or

          (g) By either party, upon sixty (60) days’ written notice, upon a
Change of Control of the other party, in which the Surviving Entity does not
maintain, at the time of the Change of Control, a net worth at least as high as
Client or CMC, as applicable. “Change of Control” shall mean that either CMC or,
in the case of Client, Client’s ultimate parent or any successor thereto
(“Parent”), in one transaction or a series of transactions, directly or
indirectly, merges or otherwise combines with, acquires, or is acquired by,
another Person in a transaction: (i) constituting a merger of equals; or (ii) in
which CMC or Parent is not the Surviving Entity. CMC or Parent will not be
considered to be the “Surviving Entity” in a merger, combination or acquisition
if either the stockholders or the members of the Board of Directors of CMC or
Parent immediately prior to the merger, combination or acquisition constitute
less than a majority of the stockholders or the Board of Directors resulting
from the merger, combination or acquisition, respectively. Notwithstanding the
foregoing, no Change of Control shall be deemed to have occurred as to CMC in
the event the stock of CMC should be acquired, in one transaction or a series of
transactions, by any person or persons who are, at the time of such acquisition,
a member of CMC’s management. In such event, the Termination Date shall be the
date of the notice of termination.

          10.2 Termination Fee. In the event of the discontinuation of CMC’s
provision of the Services to all or any portion of the Accounts prior to the end
of the Initial Term or any Renewal Term of this Agreement, which discontinuation
is at the initiation or election of Client (including, but not limited to, a
discontinuation due to the sale or transfer of any or all Accounts such that CMC
no longer provides the Services to the Accounts) and which discontinuation is
due to any reason other than Client terminating this Agreement under subsection
10.1(b), 10.1(d), 10.1(f) or 10.1(g), Client shall pay to CMC, at least sixty
(60) days prior to the initially scheduled Deconversion Date, as liquidated
damages a “Termination Fee” which shall be the greater of $75,000 or the formula
below:

13

--------------------------------------------------------------------------------



 

 

 

The average monthly Service Fees (attributable to the portion of Accounts to
undergo Deconversion or the discrete portion of Services no longer to be
provided by CMC) owed to CMC hereunder for the twelve months (or such shorter
period for which Cardholder statements have been produced) preceding the earlier
of the Termination Date or the date Client notifies CMC of its intention to
conduct a Deconversion, shall be multiplied by seventy percent (70%) unless, at
the time of calculation, this Agreement has been in effect for less than two (2)
years, in which case such multiplier shall be ninety percent (90%). That product
shall be multiplied by the number of months (partial months shall be
fractionalized), remaining in the then-current Initial Term or Renewal Term
following the initially scheduled Deconversion Date (subsequent changes or
delays in the Deconversion Date not caused or requested directly by CMC shall
not result in a decrease in the Termination Fee).

Notwithstanding the foregoing, no Termination Fee shall be due under this
Agreement if any Accounts are transferred to another client of CMC pursuant to
Section 4.2, with the result that CMC continues to service such Accounts. The
parties agree it would be difficult or impossible to ascertain CMC’s actual
damages arising from the events set forth in this Section 10.2. The parties
further agree that the Termination Fee set forth above is a reasonable
estimation of the actual damages which CMC would suffer if CMC were to fail to
provide the full Services for the full Initial Term. Each party acknowledges and
agrees, after taking into account all relevant circumstances at the date hereof,
that the Termination Fee set forth above represents a reasonable and genuine
pre-estimate of the damages which would be suffered in such events and does not
constitute a penalty. Moreover, each party acknowledges and agrees that Client’s
payment of the Termination Fee shall constitute CMC’s sole and exclusive remedy,
and Client’s entire liability, for the discontinuation of CMC’s provision of the
Services which resulted in Client’s obligation to pay the Termination Fee. The
parties agree that Client’s payment of the Termination Fee shall be in lieu of,
and not in addition to, the payment of any Service Fees from Client to CMC for
any Services not actually provided by CMC.

          10.3 Post-Expiration Services. Service Fees for any Services performed
after the Expiration Date and before the final Deconversion Date will be twenty
percent (20%) greater than those rates in effect immediately prior to the end of
the then-current Initial or Renewal Term, unless such termination is by Client
under the terms of subsection 10.1(b), 10.1(d), or 10.1(e), in which case such
Services will be provided, but such twenty percent (20%) price increase shall
not take effect.

          10.4 Deconversion. Upon any form of termination of this Agreement, or
the transfer of all or any portion of the Accounts such that CMC will no longer
be providing Services therefor, a full or partial Deconversion, as applicable,
is necessary. If Deconversion is not completed (through no lack of cooperation
or postponing of the Deconversion Date by FDR or the nonterminating party)
within twelve (12) months from the Termination Date, then any Service Fees
(excluding Processing Fees) accruing hereunder after such twelfth month shall be
increased by twenty percent (20%) over the rates of fees then in effect, after
giving effect to any other rate increases otherwise applicable hereunder during
such period. In the event the Termination Fee or the Deconversion Fees are not
timely received by CMC (as provided in Exhibit B as to Deconversion Fees), the
Deconversion may be canceled or postponed by CMC or FDR.

14

--------------------------------------------------------------------------------



          10.5 Volume Increases. Unless this Agreement is terminated by Client
under subsection 10.1(b) or 10.1(d), in the event Clients monthly statement
volume increases by more than ten thousand (10,000) or the number of monthly
Merchant transactions increases by more than fifty thousand (50,000) at any time
during the period between the occurrence of the Termination Date (or, in the
case of a termination under subsection 10.1(a), after Client gives CMC the
advance notice referred to in subsection 10.1(a)) and the final Deconversion,
Client shall reimburse CMC for any reasonably incurred equipment, training,
personnel or other expenses necessitated by Clients increase in volume.

Article 11. DISPUTE RESOLUTION

          11.1 Informal Dispute Resolution. In the event of any dispute between
the parties hereto arising out of or relating to this Agreement (Dispute), other
than a Billing Dispute, neither party may commence litigation or arbitration
regarding the Dispute prior to completion of the following procedure. A
representative from each party with authority to bind the respective party to
the results of the meeting shall meet at a mutually agreed location to attempt
to resolve the Dispute. If, after one (1) eight (8)-hour day of discussion, the
Dispute is not resolved, either party may end such informal dispute resolution
process. Neither party may commence litigation or arbitration regarding a
Billing Dispute prior to completion of the process set forth in Section 6 of
Exhibit B.

          11.2 VENUE, GOVERNING LAW. IN THE EVENT ANY JUDICIAL ACTION OR
PROCEEDING IS INSTITUTED IN CONNECTION WITH THIS AGREEMENT, THE SAME SHALL BE
BROUGHT IN THE EVANSVILLE DIVISION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF INDIANA OR THE VANDERBURGH SUPERIOR COURT OF THE STATE OF
INDIANA, IN THE CASE OF ACTIONS INITIATED BY CLIENT, AND IN THE UNITED STATES
DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA OR THE SUPERIOR COURT FOR
THE COUNTY OF LOS ANGELES, IN THE CASE OF ACTIONS INITIATED BY CMC. AS TO ANY
SUIT, ACTION OR PROCEEDING BROUGHT IN THE COURTS SPECIFIED IN THE FOREGOING
SENTENCE, EACH PARTY WAIVES IN ALL RESPECTS ANY CLAIM THAT THE RELEVANT COURT
LACKS PERSONAL JURISDICTION OVER SUCH PARTY OR THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY AGREES THAT SERVICE
OF PROCESS IN ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE ACTION IS VENUED
SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE UPON SUCH PARTY. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF IN WHICH THE SUIT, ACTION OR PROCEEDING IS COMMENCED WITHOUT REGARD TO
ITS CHOICE OF LAW DOCTRINE.

Article 12. REPRESENTATIONS, WARRANTIES AND COVENANTS

          12.1 CMC’s Representations, Warranties and Covenants. In addition to
any other representations, warranties or covenants made herein, CMC represents,
warrants and covenants to Client that:

15

--------------------------------------------------------------------------------



          (a) its is a corporation validly organized and existing under the laws
of the State of Indiana;

          (b) it has full power and authority under its organizational documents
and the laws of the State of Indiana to execute and deliver this Agreement and
to perform its obligations hereunder;

          (c) it has by proper action duly authorized the execution and delivery
of this Agreement and when validly executed and delivered, this Agreement shall
constitute a legal, valid and binding Agreement of CMC enforceable in accordance
with its terms except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the rights of
creditors generally and by principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law);

          (d) the execution and delivery of this Agreement and the consummation
of the transaction herein contemplated does not conflict in any material respect
with or constitute a breach of its organizational documents or a material breach
of default under the terms of any agreements to which it is a party;

          (e) CMC complies and shall comply with the published guidelines and
regulations promulgated by the Federal Financial Institutions Examination
Council in connection with the identification, renovation and testing of issues
and problems relating to the processing of data and the functioning of computers
and related equipment before, during and after the year 2000; and

          (f) it has obtained at its own expense, and will maintain at its own
expense throughout the term of this Agreement, any necessary consents, permits,
licenses or authorities from third parties, whether related to computer
hardware, software, networking or telecommunications equipment or otherwise,
that are required for CMC to perform the Services under this Agreement, and CMC
shall indemnify and hold harmless the Client Group Members for any Losses
arising out of, or resulting from, its failure to obtain such consents or to
comply in all respects with the requirements of any relevant licenses or leases.

          12.2 Clients Representations, Warranties and Covenants. In addition to
any other representations, warranties or covenants made herein, Client
represents, warrants and covenants, as applicable, to CMC that:

          (a) it is a financial institution validly organized and chartered
under the laws of the federal government or of the state in which Client is
primarily or principally located;

          (b) it has full power and authority under its organizational documents
and the laws of the federal government and/or such state to execute and deliver
this Agreement and to perform its obligations hereunder,

          (c) it has by proper action duly authorized the execution and delivery
of this Agreement and when validly executed and delivered, this Agreement shall
constitute a legal, valid and binding Agreement of Client enforceable in
accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the

16

--------------------------------------------------------------------------------



rights of creditors generally and by principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law);

          (d) the execution and delivery of this Agreement and the consummation
of the transaction herein contemplated does not conflict in any material respect
with or constitute a breach of its organizational documents or a material breach
of default under the terms of any agreements to which it is a party; and

          (e) Client complies and shall comply with all guidelines and
regulations established or promulgated by the Federal Financial Institutions
Examination Council in connection with the identification, renovation and
testing of issues and problems relating to the processing of data and the
functioning of computers and related equipment before, during and after the year
2000.

Article 13. MISCELLANEOUS

          13.1 Notices. All notices or other communications required or
permitted hereunder shall be in writing, sent by certified mail, postage
prepaid, return receipt requested to the addresses set forth below, and shall be
deemed given upon the date sent:

 

 

 

 

 

If to CMC:

 

with a copy to:

 

Card Management Corporation

 

Bamberger, Foreman, Oswald and

 

One Riverfront Place, 8th Floor

 

Hahn, LLP

 

Evansville, Indiana 47708

 

Hulman Building, 7th Floor

 

Attn: Legal Counsel

 

Evansville, Indiana 47708

 

 

 

Attn: CMC Corporate Counsel

 

 

 

 

 

If to Client, to:

 

with a copy to:

 

IndyMac Bancorp, Inc.

 

IndyMac Bank F.S.B.

 

3465 Foothill Blvd.

 

155 N. Lake Avenue

 

Pasadena, California 91107

 

Pasadena, California 91107

 

Attn: HELOC Division Manager

 

Attn: Legal Department

          Any party from time to time may change its address or other
information for the purpose of notices by notice given by the method set forth
in this Section 13.1.

          13.2 Entire Agreement. This Agreement constitutes the entire agreement
between the parties and contains all of the agreements between the parties and
any of their Affiliates with respect to the subject matter hereof. This
Agreement replaces and supersedes any and all other agreements (including any
confidentiality agreement between the parties, even if such agreement by its
terms should remain in effect beyond the Effective Date hereof),
representations, warranties, covenants, marketing materials, documents, or any
other item, either oral or written, between the parties and their respective
Affiliates with respect to the subject matter hereof.

          13.3 Amendment. No correspondence, memos, marketing materials, or any
other documentation or oral agreements arising before or subsequent to the
Effective Date hereof, shall be deemed to modify this Agreement. This Agreement
may be amended only by a writing executed by Authorized Representatives of
Client and CMC.

17

--------------------------------------------------------------------------------



          13.4 Waiver. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party entitled to the
benefit thereof, if waived in writing by an Authorized Representative of such
party. The failure of any party to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision thereafter.

          13.5 Survival. The provisions of Articles 5, 6, 7 and 11 shall survive
the expiration or termination of this Agreement due to any reason for the
longest time permitted by applicable law.

          13.6 Force Majeure and Restricted Performance. If performance by any
party of any obligation hereunder is prevented or delayed by reason of an act of
God; severe weather; natural disaster; labor dispute; war or civil commotion;
embargo; utility or communication failures; failure to perform by a Card
Association, FDR, or any other Third Party Service Provider with whom Client
contracts directly; or any other similar act or omission which is beyond the
reasonable control of such party (collectively, a “Force Majeure Event”), such
failure to perform shall not be considered a breach of this Agreement during the
period of such disability. CMC shall, throughout the term of this Agreement,
contract with a provider of disaster recovery services for minimal operational
functionality and, upon the occurrence of a Force Majeure Event lasting more
than two (2) Business Days for which recovery is available under such contract,
will seek such recovery from such provider.

          13.7 Successors and Assigns. The rights and obligations of either
party under this Agreement shall not be assigned to another Person without the
prior written consent of the other party, which shall not be unreasonably
withheld; provided, however, that either party may assign this Agreement without
the consent of the other party in connection with any merger, reorganization or
sale of all or substantially all of the assets of such party that does not
constitute a Change in Control entitling the non-assigning party to terminate
the Agreement pursuant to Section 10.1(g). The parties agree that it shall be
reasonable for CMC to withhold its consent if, in CMC’s reasonable opinion, the
proposed assignee does not maintain, at the time of the proposed assignment, a
net worth at least as high as Client. Consent of the other party shall not be
required for assignment to an Affiliate of the assigning party; provided,
however, that in such event the assigning party shall not be released from its
obligations hereunder. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their successors (other than as limited by
Section 10.1(g)) and permitted assigns.

          13.8 Delivery of Tangible Items and Information. The parties agree
that each may deliver to the other all tangible items (including statements,
embossed cards and hard copy or diskettes containing data or reports) via U.S.
Postal Service or any commercially recognized delivery company and shall not be
responsible for any damages attributable to the loss, misdirection, or delay of
such items once they have been delivered to the carrier. The parties may also
transfer information electronically (via electronic mail, internet, facsimile,
or other similar process) to each other or to FDR, and shall not be responsible
for any damages attributable to the loss, misdirection, or delay of such
tangible items once the transfer of such information has been initiated. It is
expressly understood that the U.S. Postal Service, any commercially recognized
delivery company, and any carrier of electronic information are not the agents
of either party.

          13.9 Referred Vendors. CMC may, from time to time, advise Client of
certain third-party vendors who provide services or equipment supplemental to,
but not required for, the

18

--------------------------------------------------------------------------------



operation of Client’s Card programs. CMC will not enter into a contractual
relationship with such vendors. However, Client may choose to enter into direct
relationships with such vendors for such services or equipment. In such event,
Client acknowledges that the decision to contract with, or otherwise use the
services or products of, any such vendor (including any due diligence analysis
of any such vendor) is Client’s sole decision, and that CMC shall have no
liability to Client for any such vendor’s actions or failures to act or breach
of any contract with Client, by virtue of having referred Client to such vendor
or otherwise. This provision shall in no way limit CMC’s obligation for
performance of the Services under this Agreement by any Third-Party Service
Provider, other than FDR.

          13.10 No Third Party Beneficiaries. This Agreement does not create any
rights, claims or benefits inuring to any Person that is not a party hereto or
establish any third-party beneficiary of any of the obligations of the parties
set forth herein. Specifically, but not by way of limitation, the parties agree
that Investors shall not be considered third-party beneficiaries of any of the
obligations of CMC set forth herein. The parties further agree that, for all
purposes, Client is the owner of all Accounts.

          13.11 Joint Drafting. The parties have jointly participated in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burdens of proof
shall arise favoring any party by virtue of the authorship of any provisions of
this Agreement.

          13.12 Severability. If any provision of this Agreement is held invalid
or unenforceable for any reason, the invalidity shall not affect the validity of
the remaining provisions of this Agreement, and the parties shall substitute for
the invalid provision a valid provision which most closely approximates the
intent and economic effect of the invalid provision.

          13.13 No Joint Venture; Relationship of Parties. Nothing in this
Agreement is intended, or shall be deemed, to constitute a partnership or joint
venture between the parties. CMC, in furnishing Services to Client hereunder, is
acting as an independent contractor, and CMC has the sole right and obligation
to supervise, manage, contract, direct, procure, perform or cause to be
performed, all work to be performed by CMC under this Agreement, other than to
the extent that CMC’s performance is dictated by the express authorizations set
forth in Exhibit E-1. CMC is not an agent of Client and has no authority to
represent Client as to any matters, except as expressly authorized in this
Agreement.

          13.14 Interpretation. Capitalized terms herein shall have the meanings
given them in Exhibit G or elsewhere in this Agreement. Each definition used in
this Agreement includes the singular and the plural. Headings in this Agreement
are for convenience of reference and shall not affect the meaning or
interpretation hereof. Except as otherwise stated, reference to articles,
sections, subsections and exhibits means the articles, sections, subsections and
exhibits of this Agreement. The words including or includes or similar terms
used herein shall be deemed to be followed by the words without limitation,
whether or not such additional words are actually set forth. The words “herein”
and “hereunder” shall refer to this entire Agreement.

19

--------------------------------------------------------------------------------



          13.15 Counterparts. This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

          13.16 Cumulative Remedies. All remedies provided for in this Agreement
shall be cumulative and in addition to and not in lieu of any other remedies
available to either party at law, in equity or otherwise.

          13.17 Publicity. CMC shall make no media releases, public
announcements or other public disclosures relating to this Agreement without the
prior written consent of Client.

          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by the duly Authorized Representatives of the parties hereto as of the
date first above written.

 

 

 

 

CLIENT

CARD MANAGEMENT CORPORATION

 

 

 

 

By: /s/ Richard Wohl

By: /s/ James C. Bailey Jr.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name: Richard Wohl

Name: James C. Bailey Jr.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

                     Please Print

 

                          Please Print

 

 

 

 

Title: President/Chief Operating Officer

Title: Chief Operating Officer

20

--------------------------------------------------------------------------------



EXHIBIT A
TO SERVICES AGREEMENT

SERVICES

          The following is a general description of services to be provided by
CMC under the Agreement. Where an inconsistency exists between the general
descriptions of Services to be provided to Client under this Agreement and the
specific descriptions contained in any other documentation, including
correspondence, operations manuals, procedures manuals, or implementation
manuals (other than an inconsistency consisting solely of a greater degree of
detail in such documentation than in this Agreement), the provisions of this
Agreement shall control. Without expanding the types of functions included in
the scope of the Services, if any services, functions or responsibilities not
specifically described in this Agreement are an inherent or necessary part of
the performance of the Services, they shall be deemed to be included within the
scope of the Services as if they were specifically described in this Agreement.
This exhibit shall be subject to revision from time to time upon the mutual
written agreement of CMC and Client.

1. CUSTOMER SERVICES. Customer Services means the combination of Primary
Services and Operational Services. All times listed are Central Time. Primary
Services means receiving and returning Customer telephone and mail inquiries
that can be answered from available on-line data, providing such answers, and
providing reasonable research on inquiries requesting research. Operational
Services means all other functions offered by CMC to service Customer Accounts
as further defined below.

          1.1. Primary Services means Cardholder Primary Services means those
services necessary to service Cardholder Accounts, including: receiving inbound
telephone calls and answering questions from data available through on-line
System access; live services from 7:00 a.m. - 8:00 p.m. (M-F) & 8:00 a.m. - noon
(Sat); English and Spanish services from 7:00 a.m.-8:00 p.m. (M-F) & 8:00
a.m.-noon (Sat); Cardholder inquiry research and reply; credit balance refunds
data processing (refund checks are disbursed by Client unless arranged otherwise
between the parties); monetary data entry of Cardholders monthly payments from
the standard payment forms generated by the F.C. System which are forwarded in
original or copy form to CMC by Client (Although this function is the
responsibility of the Lock Box Bank as to those payments which are sent to that
bank, CMC will provide reasonable assistance to the Lock Box Bank in identifying
the Cardholder from whom an unidentifiable payment has been sent.); monetary
adjustments resulting from Customer contacts (phone and mail and otherwise),
such as adjustments for annual fees, finance charges, late fees, and over limit
fees; and file maintenance data entry resulting from Customer contacts, such as
address changes, name changes, closing Accounts, adding additional names and
cards to Cardholder Accounts, and Cardholder credit life insurance commencement
and/or cancellation.

          1.2. Operational Services includes the following services hereinafter
referred to as Cardholder Operational Services :

 

 

 

a. Cardholder Charge backs means processing potentially invalid transactions

A-1

--------------------------------------------------------------------------------



 

 

 

that posted to a Cardholder’s Account or disputes of Cardholder transactions
according to the CMC Laws, and processing of reasonable requests for retrieval
of Transaction Card Ticket copies. Such services also include the following:
receiving and responding to Customer disputes; adjusting interest as appropriate
on disputed items, if required; processing retrieval requests and charging the
Account for retrieval request, if applicable; processing charge backs when
possible, according to procedures contained in CMC Laws.

 

 

 

b. Cardholder Security/Fraud means the receipt of Cardholders written or
telephoned information concerning lost or stolen cards or Account information;
attempting to prevent fraudulent activity by using certain available data
processing tools and by investigating the sources of fraud that may have
occurred; and to the extent losses from fraudulent activity are incurred,
attempting to recover such losses. Such services include the following: entering
a lost or stolen status code into the FDR System for Accounts called in lost or
stolen - 24 hour X 7 days (after hours [times other than CMC s live support
hours] calls taken by FDR); live support from 7:00 a.m. - 8:00 p.m. (M-F) and
8:00 a.m. - noon (Sat); investigating fraudulent activity (may include
contacting merchants where fraud may have occurred) and attempting to charge
back transactions not properly authorized; communicating and documenting fraud
transactions with Cardholders; transferring balances and current transactions
from lost or stolen Accounts to new Accounts. Data processing support systems
utilized are FALCON, First Pursuit, and Fast data databases (brand names of FDR
or FDR sub-contractors). Client authorizes CMC to use Falcon Services (Falcon
Services means the services provided by FDR utilizing the Falcon neural-network
system licensed to FDR that help identify potential fraudulent use of Cardholder
Accounts), First Pursuit, and/or Fast data (First Pursuit and Fast data are
brand names of FDR or FDR sub-contractors and these names mean the systems used
by or through FDR that helps identify and locate information about Cardholders).
Client understands and agrees that the use of Falcon Services, First Pursuit,
and Fast data will incur fees for such usage from FDR, which will pass through
to Client either by CMC or by FDR. If Client should ever withdraw its
authorization for CMC to use such services, Client agrees that Client shall be
fully responsible for requesting and monitoring potential fraud exception
reports generated by the FDR System. If Client withdraws its authorization for
CMC to use such services, Client must so specify to CMC in writing and Service
Fees may be increased accordingly.

          1.3. Operational Services includes the following services hereinafter
referred to as General Operational Services:

 

 

 

a. Accounting/Settlement means the services related to notifying Client of the
FDR System-generated amounts of money to be sent or received to settle
Transaction Card activity with other financial institutions or others, and
related to making the FDR System-generated general ledger entries on the books
of the Client. These services include: limited assistance with general ledger
account

A-2

--------------------------------------------------------------------------------



 

 

 

clearings and reconciliations; communicating daily Visa and/or MasterCard
settlement requirements to Client; debit Cardholders, and credit Cardholder auto
pay (automated via System); communicate daily general ledger entries to Client;
maintaining backup general ledger entries for sixty (60) days following the
transaction date; communicating daily clearing entries to Client for general
ledger suspense accounts; assisting Client in reconciling of general ledger
entries for a reasonable time period following the transaction date; and
preparing MasterCard and/or Visa quarterly required reports and sending to
Client for Client s final review and submission.

 

 

 

b. Interactive Voice Response or IVR means the access provided 24 hours x 7 days
for inbound telephone calls to a computer hardware and software system that
automatically answers such calls, prompts the caller to enter data via touch
tone telephone, and if such data is entered, provides the caller with stored
computer data relative to the data entered by the caller, and if the caller
makes the proper selection, can transfer the caller to other Customer Services
during the applicable live service hours as estimated elsewhere herein.

          1.4. Excess Call Volume means the minutes per month in excess of the
standard allowable volume of 0.40 minutes per Cardholder statement generated
each month.

          1.5. New Account/Application Data Entry means the process of entering
the data for a new Cardholder account or application information into a data
processing system, from a form or in a format approved in writing by CMC,
properly completed and submitted to CMC for entering the data.

2. COLLECTION SERVICES. Collection Services means attempting to collect past due
payments and/or Over limit amounts from Cardholders as described in Exhibit C-2.
Collection Services are provided from 7:00 a.m. - 8:00 p.m. (M-F) & 8:00 a.m. -
noon (Sat).

3. CLIENT SERVICES. Client Services means the services provided to assist Client
with communication with FDR, with utilization of the System, with product
development, with researching and/or resolving technical Cardholder situations,
and certain other such services, including those listed below. The cost for many
Client Services are absorbed by CMC as a part of the Customer Services Service
Fees, while others as requested by Client are priced separately as described in
the Special Requests section of Exhibit B. Whether they are included in the
Customer Services Service Fees or charged separately cannot always be determined
by function, but more often by the size and scope and quantity of the requests,
relative to Client s monthly Cardholder volume with CMC. No projects, research
or inquiries for Client will be undertaken at an additional charge unless the
same has been specifically requested by Client.

          3.1. Inquiry Services means receiving and responding to Client s
requests for information, research, or assistance with Cardholder and System
issues. Response times may vary based on the nature of inquiry. The CAE assigned
to Client is the person responsible within CMC for communicating inquiries and
responses. CMC may provide Client with certain manuals and other documentation
that contain information to assist Client in minimizing excessive

A-3

--------------------------------------------------------------------------------



inquiries to CMC. Client s CAE may often refer Client to such resources to help
Client avoid Special Request fees for excess Inquiry Services volume. In
addition, CMC offers training, either on-site or at CMC as priced in Exhibit B,
to Client s personnel as requested by Client. Such training can also help avoid
such fees.

          3.2. System Support means the services provided to Client relative to
the use of the System. These include: PC set-up and maintenance; RMS set-up and
maintenance; project planning and implementation; product development; ongoing
PC support for new products and testing of practical samples of product System
parameters before new product roll out; input of computer letters into System;
set-up of statement inserts and statement messages; acting as liaison between
third party vendors (usually FDR, but can also liaison with plastic vendors,
enhancement service vendors, and others); ongoing review of FDR and Bank Card
Association bulletins; and communication of new FDR System enhancements, if
applicable.

          3.3. FDR Relationship Liaison means acting as liaison between Client
and FDR. These services include: periodic strategic meetings with FDR management
and service teams to represent Client needs; representing Client in the FDR
inquiry process; representing general interests of all CMC clients by
participating in FDR advisory groups, to the extent available; communication to
Client of applicable servicing requirements of FDR; and investigating and
attempting to resolve FDR system issues and billing disputes, to the extent
practical.

          3.4. Financial Analysis means the process of assisting Client with
analyzing data to determine potential financial results, usually using actual or
hypothetical data. These services include: periodic portfolio performance
evaluations; specialized and customized data base reporting (such as use of
FDR’s NOAH product, and other ad hoc reporting); assisting Client s efforts
toward achieving portfolio goals; guidance on market direction; assisting Client
in developing financial preforms for new products, new pricing, and other Client
growth efforts.

          3.5. Marketing means assisting Client with retention, activation,
stimulation and/or growth of their Cardholder portfolios. These services
include: helping Client determine Card start-up strategies; producing periodic
bulletins to create awareness of latest opportunities occurring in the industry
and at CMC; helping create education programs for Customers and bank staff;
implementing customer contact programs to stimulate, activate, and retain
Cardholders; coordinating Visa and MasterCard marketing research and materials;
developing new Cardholder acquisition programs through direct mail,
telemarketing, event marketing, and internal cross-sell incentive programs;
assisting Client in tracking and results measurement of the programs; assisting
Client in building its database information for marketing; helping Client
develop other marketing techniques/product enhancements, such as reward
programs, rebate programs, balance transfer programs, convenience check
mailings, and others.

          3.6. INFOCAS means the services related to maintaining a database of
Account masterfile information selected by CMC and portions of FDR RMS report
data selected by CMC (“CIF Plus Data”). Such services include, upon written
request by Client, providing CIF Plus Data in Microsoft Access format on CD-ROM
and producing up to five (5) management reports each month, the content of which
shall be designated by Client subject to approval by CMC.

A-4

--------------------------------------------------------------------------------



          3.7. WebCARD or CARD System means providing Client access to the CARD
System, a CMC system for retrieving reports generated by the RMS module of the
FDR System. The CARD System is accessible from Client s locations by personal
computer and security password, via the CMC CARD internet site or via a
dedicated data line purchased by Client through CMC. Client shall select those
RMS reports which it considers to be high priority reports and to authorize CMC
to turn on (or leave turned on) those reports for redundant access via the FDR
System in the event the CARD System is inaccessible. RMS reports will be
accessible on the CARD System for a standard period (which may be changed at CMC
s discretion from time to time, upon thirty (30) days prior written notice to
Client) equal to the remainder of the calendar month during which each report is
issued and two (2) additional calendar months following such issue date. Any
individual reports with regular accessibility periods different from the
foregoing will be provided to Client on a separate listing.

4. PROCESSING SERVICES. Processing Services means those data processing services
to be provided to Client and described in CMC’s Services Agreement with FDR.
Further description of some of these services of FDR are a part of Exhibit D.
FDR requires Client to execute a substantially similar version of the
Participation Agreement with FDR set forth in Exhibit D before CMC may begin
providing Services to Client.

A-5

--------------------------------------------------------------------------------



EXHIBIT B
TO SERVICES AGREEMENT

PAYMENT

On File with Depositor

 

 

 

--------------------------------------------------------------------------------

 



EXHIBIT C-1
TO SERVICES AGREEMENT

PERFORMANCE GUIDELINES
FOR NON-COLLECTION SERVICES

1. The following tolerances define the Performance Guidelines for all Services
except Collection Services. Each Performance Guideline is the item in Section
1.A. preceded by a numeral. The headings and groupings of the Performance
Guidelines are for convenience of reference only and shall not vary or expand
the Performance Guidelines.

 

 

 

 

 

 

 

 

PERFORMANCE GUIDELINES DESCRIPTION

MONTHLY GUIDELINE

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

%

 

Within X Business Days

 

--------------------------------------------------------------------------------

 

A.

PERFORMANCE GUIDELINES FOR CUSTOMER SERVICES

 

 

 

 

 

1.

Inbound Customer telephone calls – speed of answer:

 

85%

 

Within 25 seconds

 

 

 

 

 

 

 

 

2.

Inbound Customer telephone calls – percentage of callers not abandoning after 25
seconds:
(i.e., an “abandonment rate” of 4% or less)

 

96%

 

N/A

 

 

 

 

 

 

 

 

3.

Statement copy requests from CH or MR – from date requested until placed in
mail:
(Note: CMC will not send statement copies if CMC does not have on-site access to
a medium from which to generate a copy.)

 

99%

 

5


 

 

 

 

 

 

 

 

4.

Disputes:

 

Respond to the inquiry within time frames in CMC Laws and accurately enter any
related data in 98% of the events, provided that CMC receives sufficient
documentation in a time frame such that there is an applicable Chargeback right
with at least five (5) Business Days prior to expiration of such right.

 

 

 

 

 

 

 

 

5.

New Account Entry

 

80%

 

within one Business Day

 

 

 

 

100%

 

within two Business Days


 

 

 

 

 

 

 

 

B.

GENERAL GUIDELINES FOR DATA ENTRY ACCURACY

 

 

 

 

 

 

CMC shall perform data entry in compliance with the following general
guidelines. These general guidelines are not Performance Guidelines and shall
not be considered in any determination of the occurrence of a Non-Performance
Event or a Failed Month.

 

 

 

 

 

 

 

 

 

i. Data entry accuracy for Computer Letters and statement messages B Percentage
or quantity inaccurate shall not exceed the greater of: (Percentage of quantity
refers to the percentage or quantity of numeric and alphabetic characters
entered inaccurately.)

 

1% or 2 characters

 

N/A

 

 

 

 

 

 

 

 

 

ii. Data entry accuracy for PCF settings, RMS settings and other System
parameter settings Percentage or quantity inaccurate shall not exceed the
greater of: (Percentage or quantity refers to the percentage or quantity of
System fields into which data is entered

 

0.5% or 2 System fields

 

N/A

C-1-1

--------------------------------------------------------------------------------



 

 

 

 

 

 

on behalf of Client in any month, into which such calculation data is entered
inaccurately.)

 

 

 

 

2.

The following apply to the Performance Guidelines in this exhibit:

 

 

 

 

 

A.

The percentages and time frames indicated in the MONTHLY GUIDELINE columns shall
be calculated on the basis of the entire calendar month.

 

 

 

 

 

 

B.

Solely as to Performance Guidelines 1 through 5, inclusive, in the event CMC
performs, in any calendar month, fewer than 100 of the activities for which a
single Performance Guideline is stated, the number of performances which may be
non-compliant shall be equal to 100 minus the performance percentage listed in
that Performance Guideline. For example, regarding Performance Guideline 1., if
CMC data enters fewer than 100 applications in any calendar month, 25 may be
data entered later than the third Business Day after receipt, and all but one
will be entered by the fifth Business Day.

 

 

 

 

 

 

C.

Performance Guidelines for Customer Services presuppose that statement cycles
are evenly spread throughout each calendar month.

 

 

 

 

D.

For purposes of determining compliance with any time periods set forth in this
exhibit, time periods of CMC’s performance exclude the Business Days during
which Client is involved in the project or action in any manner upon which CMC
must depend for furthering CMCs own work, including time during which Client is
in its process of review and approval.

C-1-2

--------------------------------------------------------------------------------



EXHIBIT C-2
TO OPERATING AGREEMENT

COLLECTION PROCEDURES AND
PERFORMANCE GUIDELINES FOR
COLLECTION SERVICES

1. The following text describes the general collection procedures and the
tolerances define the Performance Guidelines for Collection Services on credit
Cardholder Accounts. Each Performance Guideline is the item preceded by a
numeral. The headings and groupings of the Performance Guidelines are for
convenience of reference only and shall not vary or expand the Performance
Guidelines.

 

 

 

 

 

 

 

PERFORMANCE GUIDELINES DESCRIPTION

 

MONTHLY GUIDELINE

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

A.

Inbound Cardholder Calls

 

 

 

 

1.

Inbound Customer telephone calls — percentage of callers Not abandoning after 25
seconds:
(i.e., “abandonment rate” is 4% or less)

 

96%

 

 

 

 

 

 

 

B.

Outbound Calls

 

 

 

 

2.

Percentage of Accounts without established work dates, Accounts with current
work dates, and Accounts with work dates set prior to the current work date
entering the collection queue to which the automated dialer will place a call or
to which a call will be placed manually or to which other contact will be made
or attempted during the Business Day on which the Accounts entered the queue or
during the two Business Days thereafter. Account volume used for this
calculation excludes Collection Special Handling Accounts (CSHA).

 

99%

(*This ratio is calculated by dividing the total Attempts made during a calendar
month by the quantity of the Accounts entering the collection queue during the
calendar month, less those Accounts which, for various reasons, exit the queue
within two Business Days after the Business Day in which they entered the
collection queue, before an Attempt can be made on such Accounts. Examples of
Accounts leaving the queue without having an Attempt made include Accounts that
have a payment post after entrance into the queue and within the two Business
Days thereafter, but before an Attempt can be made, or those Accounts charged
off after entrance into the queue and within the two Business Days thereafter,
but before an Attempt can be made, etc.)

C-2-1

--------------------------------------------------------------------------------



 

 

 

 

 

C.

Accounts 1091 FDR Days Past Due:

 

 

 

 

 

Collection Procedure:

 

 

 

 

 

 

 

If Client’s PCF settings so indicate, reminder notice included on monthly
statement. If Client’s PCF settings so indicate, a Collection Letter will be
automatically printed and mailed by System.

 

 

 

 

 

 

 

Delinquent Accounts enter the collection module of the System only if, and at
the time, indicated in Client’s PCF and based on Behavioral Scoring and Adaptive
Control strategies. On all Accounts without established work dates, on Accounts
with current work dates, and on Accounts with work dates set prior to the
current work date, the automated dialer will place a call or a call will be
placed manually or other contact will be attempted during the Business Day or
during the two Business Days thereafter.

 

 

 

 

 

 

 

During each call, CSR will, as applicable:

 

 

 

 

 

 

 

(a) attempt to collect or establish payment agreement; and/or

 

 

 

 

 

 

 

(b) record pertinent information (i.e., abbreviation of conversion or action
code and next work date)

 

 

 

 

 

 

 

On Right Party Contact Calls, the Cardholder’s address, home phone and business
phone will be verified prior to continuing with the collection call. Work dates
will be set not later than the fourth Business Day after the expected payment
posting date from the Cardholder’s promise to pay, or no later than the tenth
Business Day after a contact in which no promise to pay was made.

 

 

 

 

 

 

 

On Live Contact Calls or calls answered by an answering device, a work date will
be set not later than the fifth Business Day after the current date. Accounts
with busy phone lines will be recalled by the dialer once within thirty (30)
minutes of the original busy signal before being noted as a completed call. (The
fact that the dialer recalls such Accounts within thirty (30) minutes is the
result of programming the dialer to do so and cannot be measured or reported.)
Calls placed with in the last sixty minutes of the Business Day which have a
busy phone line will not be recalled that day, but a work date will be set not
later than the fourth Business Day after the current date.

 

 

 

 

 

 

 

On Non-contact Calls, a work date will be set for no later than the fourth
Business Day after the Non-contact Call.

 

 

 

 

 

D.

Accounts 92+ FDR Days Past Due

 

 

 

 

 

 

Client will resume collection activities on Accounts which are 92 or more FDR
Days Past Due.

C-2-2

--------------------------------------------------------------------------------



2. The following provisions apply to the collection procedures and Performance
Guidelines in this exhibit:

 

 

 

 

A.

The percentages and time frames indicated in the MONTHLY GUIDELINE columns shall
be calculated on the basis of the entire calendar month.

 

 

 

 

B.

At each month end, the FDC System produces certain RMS reports relative to
Delinquent and Overlimit Accounts based upon Client’s RMS settings.

 

 

 

 

C.

Collection services are conducted from 7:00 a.m. to 8:00 p.m. on Business Days
and 8:00 a.m. to Noon on Saturdays, other than Saturdays on which CMC is closed.
All times are Central time. The date of each attempt will be logged on the
Account masterfile record. Contacts with those Cardholders who are difficult to
reach will be attempted at varied times throughout the above collection hours.

 

 

 

 

D.

A Delinquent Account will be automatically re-aged when the applicable settings
in Client’s PCF are met or if one of Client’s authorized representatives so
authorizes in writing.

 

 

 

 

E.

Unless Client specifies otherwise in writing, Overlimit or first-payment-default
Cardholders suspected by CSR to be potentially fraudulent Accounts may, at CSR’s
sole discretion, be referred to the security/fraud department for handling, as
an accommodation to Client. Nothing herein shall obligate CSR to make any such
referrals. Any Accounts so referred are excluded from the number of Accounts
from which the compliance percentages are determined under the Performance
Guidelines.

 

 

 

 

F.

In the event CMC performs, in any calendar month, fewer than 100 of the
activities for which a single Performance Guideline is stated, the number of
performances which may be non-compliant shall be equal to 100 minus the
performance percentage listed in that Performance Guideline. For example,
regarding Performance Guideline 1, if CMC receives fewer than 100 inbound
Cardholder calls in any calendar month, four (4) may be abandoned after
twenty-five (25) seconds.

 

 

 

 

G.

If a failure by Client to evenly spread statement cycles throughout each
calendar month causes CMC’s failure to comply with a Performance Guideline, the
same shall not be considered a breach of this Agreement or the failure by CMC to
exercise reasonable care.

 

 

 

 

H.

For purposes of determining compliance with any time periods set forth in this
exhibit, time periods of CMC’s performance exclude the Business Days during
which a Person other than CMC is involved in the project or action in any manner
upon which CMC must depend for furthering CMC’s own work, including time during
which Client is in its process of review and approval.

C-2-3

--------------------------------------------------------------------------------



 

 

 

 

E.

Client authorizes CMC to use unattended messaging in conjunction with scheduled
automated dialer campaigns or as deemed appropriate at the sole discretion of
the CMC Collection Manager.

 

 

 

 

J.

Client agrees that the delinquency notices and Computer Letters generated by the
System were reviewed and approved by Client and constitute all proper notices
required by FDCPA and any other governing laws for CMC to perform its collection
responsibilities under this Agreement.

 

 

 

 

K.

Client authorizes the use of FDC’s “Fast Data” system by CMC (unless specified
otherwise in Addendum A) for locating or contacting Delinquent or Overlimit
customers. Fast Data is a trademark name of FDC that is a data base of names,
addresses, phone numbers and other information of neighborhood households and
possible employers; it is primarily used in collection efforts to contact
neighbors or employers of a Cardholder who has been difficult to contact.

 

 

 

 

L.

The following definitions shall apply in this exhibit and throughout this
Agreement:


 

 

 

 

 

 

1.

“Attempt” means that the automated dialer placed a call regardless of outcome or
a manual call was placed or received or an automated dialing and unattended
messaging system placed a call and left or attempted to leave a message
regardless of outcome.

 

 

 

 

 

 

2.

“Collection Special Handling Accounts’or “CSHA” means the following accounts:

 

 

 

 

 

 

a.

accounts without a valid phone number or address (includes Accounts where the
phone number field on the System is blank or where the phone number field is
populated but the most recent collection attempt could not be completed as
dialed);

 

 

 

 

 

 

b.

accounts that reside in a state with restrictions on collection attempts to the
place of employment;

 

 

 

 

 

 

c.

accounts on which CMC has received the case number of the Cardholder’s
bankruptcy or the name of the Cardholder’s bankruptcy attorney;

 

 

 

 

 

 

d.

Accounts in a payment plan with third party non-profit agencies, such as CCCS;

 

 

 

 

 

 

e.

Accounts on which the Cardholder had instructed CMC to cease collection
activities; and

 

 

 

 

 

 

f.

Accounts with deceased Cardholders with death certificate pending.

 

 

 

 

 

 

3.

“Live Contact Call” means a collection call, other than a Right Party Contact
Call, which is answered by a person.

 

 

 

 

 

 

4.

“Non-Contact Call” means a collection call which is not answered by an answering
device or a person.

C-2-4

--------------------------------------------------------------------------------



 

 

 

 

 

 

5.

“Right Party Contact Call” means a collection call during which a CSR speaks
with the Cardholder.

3. Attachment 1 to Exhibit C-2, Collection Routines and Payment Arrangements is
attached and shall be incorporated herein by reference.

C-2-5

--------------------------------------------------------------------------------



Attachment 1
to Exhibit C-2
To Services Agreement

Collection Routines and Payment Arrangements:

When collecting on a Delinquent Account, CSR will always attempt to collect the
entire amount due, including late fees, to immediately bring the Account to a
current status. There are times when the CH is not able to remit the full amount
required to bring the Account current. The CSR will be authorized to proceed
through the following Payment Arrangement (“Payment Arrangement” means allowing
the CH to make incremental payments that are individually less than the current
total amount due under the Account agreement, but that in the aggregate will
bring the Account current in 90 days or less) routines in an effort to assist
the CH to bring the Account to a current status over a reasonable period of
time. No reaging of an Account is authorized and partial payments do not advance
the Due Date. When collecting on Accounts and communicating with CH regarding
payment dates, CSR will speak in terms of calendar days and dates that coincide
with the parameters defined below in terms of FDR Days Past Due. Collection and
Payment Arrangement routines will proceed as follows according to the
delinquency status of the Account, based on the number of days delinquent as
reflected on the FDR processing system (“FDR Days”):

• 30 to 53 FDR Days Past Due: When the CH is past due for one payment and is due
for one more on Day 53, CSR will attempt to collect on the Account as follows in
progression:

 

 

 

 

•

Try to collect 2 full payments plus late fee; else,

 

 

 

 

•

Try to collect one full payment plus late fee, reminding CH of the required
minimum payment obligations under the terms of the Account agreement and that
due date of next full payment is FDR Day 53; else,

 

 

 

 

•

Try to collect partial payment equaling a minimum of 70% of one full payment or
$100, whichever is greater, immediately, with the balance due, including late
fees, before FDR Day 53, reminding CH of the required minimum payment
obligations under the terms of the Account agreement and that due date of next
full payment is FDR Day 53; or else,

 

 

 

 

•

Try to collect a partial payment equaling a minimum of 70% of one full payment
or $100, whichever is greater, immediately, to be followed with another
conversation no later than 10 calendar days later to make further arrangements
for payment on the Account and reassess/discuss the future payment capability of
CH and again reminding CH of the required minimum payment obligations on the
regular due dates under the terms of the Account agreement.

• 54 to 83 FDR Days Past Due: When the CH is past due for two payments and is
due for one more on Day 83 (NOI Letter has been sent), CSR will attempt to
collect on the Account as follows in progression:

 

 

 

 

•

Try to collect 3 full payments (or balance of 3 full payments if partial was
paid) plus late fees; else,

 

 

 

 

•

Try to collect 2 full payments (or balance of 2 full payments if partial was
paid) plus late fees, reminding CH of the required minimum payment obligations
under

C-2-6

--------------------------------------------------------------------------------




 

 

 

 

 

the terms of the Account agreement and that the due date of next full payment is
FDR Day 83; else,

 

 

 

 

•

Try to collect 1 1/2 payments (or balance of 1 1/2 payments if partial was paid)
plus late fee immediately, with another 1 1/2 payments plus late fees as soon as
possible, but not more than 30 calendar days or past FDR Day 98 (expiration of
Grace period on third payment), whichever is sooner. CSR will remind CH of the
required minimum payment obligations under the terms of the Account agreement
and stress the importance of adhering to those terms in the future; or else

 

 

 

 

•

Try to get a commitment from the borrower for a reasonable series of payments on
or before specific dates where at least 2 full payments (or balance of 2 full
payments if partial was paid) are collected prior to FDR Day 83 and the third
full payment is collected prior to FDR Day 98 (the expiration of Grace period on
the third payment.) In any event, any partial payments must be equal to a
minimum of 70% of one full payment or $100, whichever is greater. CSR will again
remind CH of the required minimum payment obligations on the regular due dates
under the terms of the Account agreement and stress the importance of adhering
to those terms in the future.

• 84 to 92 FDR Days Past Due: When the CH is past due for three payments (NOI
Letter has been sent), CSR should stress to CH that failure to make satisfactory
arrangements to bring the Account current will result in adverse action on the
Account and will attempt to collect on the Account as follows in progression:

 

 

 

 

•

Try to collect 4 full payments (or balance of 4 full payments if partial was
paid) plus late fees; else,

 

 

 

 

•

Try to collect 3 full payments (or balance of 3 full payments if partial was
paid) plus late fees, reminding CH of the required minimum payment obligations
under the terms of the Account agreement and that due date of next full payment
is FDR Day 113; or else,

 

 

 

 

•

Try to collect 2 full payments (or balance of 2 full payments if partial was
paid) plus late fees immediately with another full payment plus late fee prior
to FDR Day 98 (expiration of Grace Period on third payment.) CSR will again
remind CH of the required minimum payment obligations under the terms of the
Account agreement and that due date of next full payment after this arrangement
is FDR Day 113.

C-2-7

--------------------------------------------------------------------------------



EXHIBIT D
to
CMC SERVICES AGREEMENT

EXHIBIT B
to
SERVICES AGREEMENT BETWEEN FDR AND CMC

PARTICIPATION AGREEMENT

          Effective as of December 1, 2000 (“Effective Date”), the undersigned,
as CMC’s Client (“Client”) of Card Management Corporation, an Indiana
Corporation (“CMC”), hereby agrees to be a party as a Client to the Service
Agreement dated 1-22-96, as amended, between CMC and First Data Resources Inc.,
7302 Pacific Street, Omaha, Nebraska
68114 (“FDR”) (the “Service Agreement”) and as may thereafter be amended from
time to time. In becoming a party to the Service Agreement, Client agrees as
follows:

 

 

 

 

1.

(a)

Client acknowledges receipt of a copy of the Service Agreement, including all
Exhibits and attachments, with the exception of Exhibit “E” (unless Client will
be directly billed by FDR for services provided by FDR on behalf of Client), in
which case Client shall receive a copy of Exhibit “E” also. Client agrees to be
bound by all of the terms and conditions of the Service Agreement, including any
terms and conditions in any amendment to the Service Agreement which may
hereafter be agreed to by CMC; provided, however, that CMC shall give prompt
notice to Client of any amendment to the Service Agreement pursuant to Section
14 below. This Agreement shall remain in effect until the earlier of: (a)
expiration or termination of the Service Agreement, or (b) the termination, for
whatever reason, of Client’s relationship with CMC.

 

 

 

 

(b)

FDR’s cumulative liability to Client for any loss or damage, direct or indirect,
for any cause whatsoever (including, but not limited to those arising out of or
related to the Service Agreement or this Participation Agreement) with respect
to claims relating to events in any one (1) Processing Year shall not, under any
circumstances, exceed (i) in the case of the first Processing Year during which
Client receives processing services from CMC, the product of twelve and the
amount of Processing Fees paid to FDR pursuant to the Service Agreement or this
Participation Agreement for services performed with respect to the Cardholder
Accounts and Merchant Accounts of Client in the immediately preceding calendar
month and (ii) in the case of any Processing Year thereafter, the amount of
Processing Fees paid to FDR pursuant to the Service Agreement or this
Participation Agreement for services performed with respect to the Cardholder
Accounts and Merchant Accounts of Client in the immediately preceding Processing
Year.

D-1

--------------------------------------------------------------------------------




 

 

 

 

2.

(a)

Client specifically agrees to comply with all related federal, state and local
laws and regulations, and with the applicable rules, procedures, manuals and
instructions of MasterCard, VISA, FDR and CMC as in effect from time to time.

 

 

 

 

(b)

Prior to the date on which Client commences to receive services from FDR
hereunder, Client will review the parameter settings and options within the FDR
System, as described in the User Manuals set forth in Exhibit “A”, Section I,
and determine that FDR’s System provides such features and options, which will,
if having already been selected, or with respect to any changes made by Client
to such parameter settings in the future, such changes being properly selected
by or on behalf of Client, allow Client to comply with all applicable federal
and state laws and contractual agreements of Client. To the extent that Client
notifies FDR of any change in federal and state law, subject to the limitations
set forth below, FDR agrees to develop reasonable enhancements to the FDR System
responsive to the identified change in federal and state law as specifically
requested by Client. The obligation of FDR set forth in the previous sentence is
subject to the following limitations:

 

 

 

 

 

 

(i)

the change in federal and state law is generally applicable to a significant
portion of FDR’s client base and does not relate solely to a requirement or
preference of Client;

 

 

 

 

 

 

(ii)

the responsive enhancement requested by Client is consistent with the response
requested by the majority of the affected client base (Client acknowledges that
in many instances, responsive enhancements will be mediated by the Client
Advisory Group maintained by FDR (“CAG”) and agrees that development of an
enhancement approved by the CAG as responsive to the change in law shall satisfy
FDR’s obligations under this subsection (b));

 

 

 

 

 

 

(iii)

FDR shall have a reasonable time from the date Client notifies FDR of the change
in law and specifies the requested enhancement in which to design, code, test
and implement the enhancement (in the determination of reasonableness, the
extent and impact of the change in law on the FDR client base, the relative
importance of other enhancements, the complexity of the enhancement, and related
issues of impact and resource allocation shall be considered and the effective
date of the change in law shall not be determinative); and

 

 

 

 

 

 

(iv)

the responsive enhancement requested by Client does not impose a burden on FDR
(or the FDR System) to determine the facts not available on the FDR System, to
make legal interpretations or conclusions, or to in any way shift Client’s
compliance responsibility to FDR.

D-2

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Client acknowledges and agrees that it is solely responsible for monitoring
legal developments applicable to the operation of its business and Transaction
Card operations, interpreting applicable state and federal laws, determining the
requirements for compliance with all applicable state and federal laws, and
maintaining an ongoing compliance program. Client acknowledges that FDR provides
Transaction Card processing services to financial institutions chartered and
regulated by various state and federal agencies and nonfinancial institutions
subject to different regulatory oversight such that FDR cannot reasonably be
expected to monitor or interpret the laws applicable to its diverse customer
base, or provide compliance services to customers with respect to such laws.
Consequently, Client agrees that FDR has no responsibility to monitor or
interpret laws applicable to Client’s business, to monitor or review the terms
and conditions of Client’s Transaction Card programs or Client’s selection of
system options and programming, or to assure that Client’s selection of any
system option or programming (either alone or acting in conjunction with other
system options and programming selected by Client) is consistent with laws
applicable to Client or the terms and conditions of Client’s credit agreements
with, or disclosure to, its Cardholders.

 

 

 

 

 

 

 

FDR shall be entitled to rely upon and use, without verification, any and all
information, data and instructions any time submitted to FDR by Client having to
do with Client or Client’s Accounts, and FDR shall have no responsibility or
liability whatsoever for (i) the accuracy or inaccuracy thereof, (ii) the
wording or text authored or submitted by Client to FDR, for materials to be
prepared or for other purposes, (iii) the wording or text appearing on any
forms, Transaction Cards or other materials furnished by Client to FDR, or (iv)
any noncompliance of such information, data, instruction, wording or text with
applicable laws, rules or regulations.

          3. CMC shall have full authority to represent Client and to act fully
on Client’s behalf in connection with the Service Agreement and/or this
Participation Agreement, including the negotiating with FDR of any amendments,
extensions of the term or revisions of the Service Agreement and/or this
Participation Agreement, the asserting, negotiating and resolving of any
controversy, dispute or claim under the Service Agreement and/or this
Participation Agreement and the execution or delivery of any documents.

          4. Client agrees that if CMC shall fail, for more than thirty (30)
days following the applicable payment period, to pay any amounts (including but
not limited to fees, taxes or other financial obligations directly attributable
to Client) due FDR by CMC under the Service Agreement for the services performed
by FDR hereunder on behalf of Client, then Client shall pay FDR, upon demand,
that portion of the total amount due from CMC to FDR which is applicable to
those services performed by FDR for or on behalf of Client, as determined by
FDR; provided, however, that in no event shall Client be responsible for any
amounts due FDR by CMC for those services for which Client has already made
payment to CMC. The provisions of this Section 4 shall not, unless expressly
provided for in the Service Agreement, apply with

D-3

--------------------------------------------------------------------------------



respect to any CMC’s Client which is directly billed by FDR for the services set
forth in the Service Agreement.

          5. While this Participation Agreement is in effect, Client will not
obtain any of the services covered under the Service Agreement from any other
supplier of data processing services (including itself and its corporate
affiliates) in connection with its MasterCard and/or VISA card programs, except
those services being received by the Client prior to the execution of this
Participation Agreement that it has indicated, in a written notice to CMC and
FDR on or prior to the date of this Participation Agreement (a copy of which
notice is attached hereto), it does not wish to receive from FDR, either (a)
because such service(s) is not needed due to the limited nature of Client’s
program, or (b) because Client was already providing for such service(s) itself
or receiving it from a third party other than FDR on the date of the execution
of this Participation Agreement.

          6. That this Participation Agreement is being executed for the benefit
of FDR and that FDR has relied upon the existence of this Participation
Agreement and the terms and conditions contained in it in electing to provide
services to Client through CMC and that FDR would not have elected to provide
such services to Client through CMC in the absence of the existence of this
Participation Agreement.

          7. If the Client effects settlement for its MasterCard and/or VISA
card programs through the settlement accounts of another Client of CMC, Client
agrees to indemnify and hold harmless the depository bank where such settlement
accounts are maintained against any and all claims, losses, demands or causes of
action, including reasonable attorneys’ fees, arising out of or related to the
settlement accounts, including without limitation losses arising by reasons of
overdrafts or extensions of credit; provided, however, that (a) before seeking
indemnity, the depository bank will make a reasonable effort to rectify any
overdraft; (b) this indemnity shall not apply to any loss resulting from the
wrongdoing of an officer or employee of the depository bank; and (c) each
Client’s liability under this indemnity shall be limited to its pro rata share
of the claim or loss for which indemnity is sought, which pro rata share shall
be determined by multiplying the amount of the claim or loss times a fraction
the numerator of which is the total dollar amount of incoming MasterCard and
VISA transactions for the undersigned Client’s Cardholders’ activities with the
owner of the settlement account during the one month immediately preceding the
event giving rise to the demand for indemnity, and the denominator of which is
the total dollar amount of incoming MasterCard and VISA transactions during the
same time period from all Clients utilizing the settlement accounts of the owner
of the settlement account

          8. In all circumstances in which Client expressly incurs payment
obligations under the Service Agreement (including those provided for in Section
4 of this Exhibit “B”, if applicable), Client agrees that separate action or
actions may be brought against Client, whether action is brought separately
against or through CMC or whether CMC and FDR join in any such action or
actions. Client waives any right to require FDR to proceed against CMC, and
Client waives any defense arising by reason of any disability or other defense
of CMC or by reason of the cessation from any cause whatsoever of the liability
of CMC.

D-4

--------------------------------------------------------------------------------



          9. Upon any termination of this Participation Agreement, Client agrees
to open or to leave open for 12 months following such termination an account
through which CMC and/or FDR can draw drafts or ACH for reimbursement of
lingering charges incurred on behalf of Client

          10. Client hereby grants a security interest to FDR in, and a right of
setoff against Client’s right, title and interest, if any, in, any settlement
accounts or other funds held by FDR in order to secure Client’s obligations to
FDR under the Service Agreement, this Participation Agreement or otherwise.

          11. This Participation Agreement, and all rights and obligations of
the parties with respect to matters in connection herewith, arising hereunder or
related hereto, shall be governed by and construed in accordance with the laws
of the State of Nebraska, and any claim, suit or proceeding shall be subject to
the provisions of Section 13.4 of the Service Agreement.

          12. Client and FDR acknowledge and agree that it may not transfer or
assign its rights or delegate its obligations, under this Participation
Agreement without the prior written consent of the other party, which consent
shall not be unreasonably withheld.

          13. Each capitalized term used in this Participation Agreement and not
defined herein shall have the definition provided for such term in the Service
Agreement.

          14. Any notice to Client shall be given by FDR to CMC, and by CMC to
Client as provided for in Section 13.5 of the Service Agreement, and shall be
given to the following address:

 

 

 

 

 

Client:

IndyMac Bank, F.S.B.

 

 

Address:

3465 East Foothill Boulevard

 

 

 

Pasadena, CA 91107

 

 

Attention:

Jim Jerwers

 

 

Telecopy Number:

_________________________________

 

Any notice to FDR shall be given as provided in Section 13.5 of the Service
Agreement. A party may change its address or addresses set forth above by giving
the other party notice of the change in accordance with the provision of this
section. At the time of the execution of this Agreement, Client’s Tax
Identification Number is 95-1186705 and, if Client has a sales tax exemption,
Client’s Sales Tax Exemption Number is n/a.

          15. This Participation Agreement, along with the Service Agreement, as
such may be amended from time to time, and the CMC Agreement sets forth the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior agreements or understandings among the parties with
respect to the subject matter hereof. This Participation Agreement may not be
amended except in a writing signed by an authorized officer or representative of
each of the parties hereto. This Participation Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument

D-5

--------------------------------------------------------------------------------



          16. Despite anything to the contrary in the Service Agreement, or this
Participation Agreement, FDR, at its option, may terminate this Participation
Agreement under the following circumstances:

 

 

 

 

 

 

 

(a)

If Client fails to establish the account required by Section I - b(i) of Exhibit
“E” (only if applicable to Client pursuant to the provisions of such Section)
within two (2) business days after written notice to Client of its failure to
establish the account or two (2) business days following delivery of written
notice by FDR to Client if Client thereafter fails to maintain the account
during the Term of this Agreement.

 

 

 

 

 

 

(b)

If FDR does not receive full payment from Client pursuant to Section I - b(i) of
Exhibit “E” (only if applicable to Client pursuant to the provisions of such
Section) and Client, within thirty (30) days after written notice to Client of
such fact, fails to make full payment to FDR or immediately without notice if
FDR has the right more than three times in any twelve month period to give
notice under this section, and so provides such notice upon at least one of the
three occasions;

 

 

 

 

 

 

(c)

Immediately, without notice, upon the termination of Client’s membership in VISA
and MasterCard or both of their successors in interest, if after such
termination, Client does not maintain a status that permits FDR to continue to
perform its services on behalf of Client;

 

 

 

 

 

 

(d)

If Client fails to pay any Daily Amount when required under Section 17 of this
Participation Agreement and does not cure the failure within one (1) day after
written notice to Client of the failure or immediately without notice if FDR has
the right more than three times in any twelve month period to give notice under
this Section 16(d), and so provides such notice upon at least one of the three
occasions;

 

 

 

 

 

 

(e)

Upon twenty-four (24) hours notice by FDR if FDR has terminated Interchange
Settlement of transactions on behalf of Client pursuant to Section 17 of this
Participation Agreement for more than ten (10) consecutive days or for more than
twenty (20) days in any Processing Year;

 

 

 

 

 

 

(f)

If any Insolvency Event occurs with respect to Client

 

 

 

 

 

17.

(a)

In order for FDR to provide its settlement services to Client pursuant to this
Agreement, it is necessary for FDR to handle and settle Interchange Settlement
for Client through the international Interchange networks of MasterCard and
VISA. It shall be the responsibility of Client to provide ICA and BIN numbers
from MasterCard and VISA, respectively, for use by FDR in the settlement of
transactions for Client. Client understands that FDR handles the Interchange
Settlement with MasterCard and VISA for its clients including Client on a net
settlement basis (the “Settlement System”). To facilitate the Settlement System,
FDR has established, will establish or

D-6

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

will direct Client to establish and may in the future establish or direct Client
to establish one or more interchange settlement Central Clearing Accounts
(collectively the “Settlement Account”) at one or more banks.

 

 

 

 

 

 

(b)

FDR shall calculate and FDR or CMC shall inform Client on each business day of
the amount of funds to be transferred (the “Daily Amount”) as the result of (i)
current transaction processing, and (ii) funding required for incoming
transactions of Client If the Daily Amount is negative, Client must transfer to
the Settlement Account immediately available funds in an amount equal to the
Daily Amount or have available in the Settlement Account, prior to the close of
business of the Federal Reserve System in New York on such business day, funds
in an amount equal to the Daily Amount If the Daily Amount is positive, FDR will
transfer to Client, or will cause MasterCard or VISA to transfer to Client,
immediately available funds equal to the Daily Amount prior to the close of
business of the Federal Reserve System in New York on such date.

 

 

 

 

 

 

(c)

The Daily Amount shall equal:

 

 

 

 

 

 

 

(i)

The Net Settlement Amount for Client, plus

 

 

 

 

 

 

 

 

(ii)

The amount necessary to fund incoming Interchange transactions not yet
processed, determined in accordance with the FDR Settlement Rules, minus

 

 

 

 

 

 

 

 

(iii)

The amount previously advanced by Client with respect to prior incoming
Interchange transactions for which processing is complete.

 

 

 

 

 

 

 

(d)

In the event of the failure of Client on any business day when required by the
terms of this Agreement or the FDR Settlement Rules, to transfer the Daily
Amount to the Settlement Account, or to make available the Daily Amount in the
Settlement Account for FDR to draw upon, as applicable, FDR may refuse, without
incurring any liability to Client, to act as Client’s agent in discharging any
VISA or MasterCard Interchange obligations of Client and shall have the right to
immediately notify MasterCard and VISA that it will no longer cause the
MasterCard or VISA Interchange obligations of Client to be discharged. In
addition to the foregoing, FDR may take such actions with respect to Client’s
obligations under the Settlement System as FDR deems reasonable to protect FDR
or its customers from any loss arising from Client’s non-payment of the Daily
Amount.

 

 

 

 

 

 

(e)

In addition to any other provisions in this Agreement, in the event of Client’s
failure to transfer or make available the Daily Amount for any business day,
Client shall pay to FDR a late payment fee (the “Settlement Late Payment Fee”)
which shall be equal to the amount Client would have

D-7

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

been required to pay as a late payment fee under MasterCard and VISA rules. The
amount shall be calculated in accordance with the rules and shall continue to
accrue until FDR shall have received the Daily Amount from Client. Settlement
Late Payment Fees shall be paid to FDR based upon the rules even though FDR may
have elected to make settlement with MasterCard or VISA in a timely manner on
behalf of Client. If FDR has received funds from VISA and/or MasterCard as a
result of Interchange Settlement on behalf of Client and fails to make available
the Daily Amount to Client, FDR shall pay to Client a late payment fee based on
the Daily Amount calculated in the same manner as the Settlement Late Payment
Fee.

 

 

 

 

 

 

(f)

The obligation of FDR to discharge any VISA or MasterCard Interchange
obligations of Client shall be solely as an agent of Client in accordance with
the terms and provisions of this Agreement and the FDR Settlement Rules. FDR
shall have no independent obligation with respect to the discharge of the
Interchange obligations of Client.

 

 

 

 

 

 

(g)

In the event that MasterCard or VISA shall notify FDR of any violation of the
rules and regulations of MasterCard or VISA, relating to Client or transactions
processed for Client, FDR shall have the right, without liability to Client, to
terminate Interchange Settlement of transactions on behalf of Client under this
Agreement until the time as FDR shall have been notified by MasterCard or VISA
that the violation has been corrected.

 

 

 

 

 

 

(h)

Client acknowledges that performance of Interchange Settlement involves the
settlement of certain of Client’s transactions jointly and on a combined net
basis with the settlement of transactions of other customers of FDR.
Accordingly, the payment or receipt by FDR of settlement monies on behalf of
Client may be dependent on equivalent payments or receipts being received or
made by or for other customers of FDR and in respect of transactions involving
Transaction Cards issued by such other customers. FDR and Client will cooperate
and use all reasonable resources to identify the reason for any settlement
failure and shall attempt to work to its resolution.

 

 

 

 

 

 

(i)

FDR shall be entitled without further inquiry to execute or otherwise act upon
(i) instructions or information or purported instructions or information
received through the MasterCard and VISA payment systems and instructions or
information, or (ii) purported instructions or information received in
accordance with the MasterCard and VISA rules or settlement manuals otherwise
than through the payment systems or in accordance with the FDR Settlement Rules
notwithstanding that it may afterwards be discovered that the instructions or
information were not genuine or were not initiated by Client. Such execution or
action shall constitute a good discharge to FDR, and neither FDR nor CMC shall
be liable for any liability, damage, expense, claim or loss (including loss of
business, loss of

D-8

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

profit or exemplary, punitive, special, indirect or consequential damages of any
kind) whatsoever arising in whatever manner, directly or indirectly, from or as
a result of the execution or action.

 

 

 

 

 

 

(j)

Client agrees to discharge their Interchange Settlement obligations to FDR under
this Section 17 in full and on first written demand waiving any defense, setoff
or right of counterclaim (without prejudice to the ability of Client to pursue
these independently) and notwithstanding any act or omission or alleged act or
omission or any insufficiency or deficiency that there is or has been or that
may be alleged in the performance by FDR of its obligations under this Agreement
or otherwise. FDR agrees, however, that it shall not setoff against any payment
to be made by it to Client or on their behalf pursuant to this Section 17 any
amount due and payable by Client to FDR (without prejudice to the ability of FDR
to pursue these independently) other than amounts due and payable by Client or
on their behalf to FDR pursuant to this Section 17.

 

 

 

 

 

 

(k)

If Client terminates this Agreement or if Client ceases to obtain processing
services from FDR under this Agreement in a manner which results in fees or
charges relating to Client’s Accounts continuing to be included as a part of
FDR’s net settlement with MasterCard or VISA, FDR may obtain daily payment from
the Settlement Account established under Section 17(a) or Client will provide
FDR immediately upon notice with access to an account of Client’s funds, not
requiring signature, which FDR may draw upon in order to receive payment for
such fees and charges. FDR will provide Client with documentation for all fees
and charges paid on behalf of Client.

          18. If FDR elects to terminate the Service Agreement as provided for
in Section 9.1 of the Service Agreement, then FDR, with reasonable approval of
wording by CMC, may, at its option, deliver a copy of such notice to CMC’s
Clients.

          19. Upon the expiration or termination of this Participation
Agreement, Client shall pay FDR, at FDR’s then current rates, for each activity
completed by FDR in order to accomplish Client’s Deconversion and for all costs,
including postage or shipping, of complying with Section 10.1 of the Service
Agreement. FDR shall, upon notice of Client’s impending Deconversion, provide
Client with a list of the Deconversion related expenses which are expected to be
incurred by FDR in connection with Client’s Deconversion (the “Estimated
Deconversion Fee”), and Client shall pay directly to FDR, prior to Deconversion,
an amount equal to the Estimated Deconversion Fee in lieu of actual Deconversion
expenses which shall be calculated following the Deconversion. Any additional
amounts owed to FDR by Client or any refunds due Client by FDR following such
calculation of the actual Deconversion expenses shall be paid directly to FDR by
Client or directly to Client by FDR upon delivery of such final calculation of
such expenses to Client by FDR. In no event shall CMC be liable for any expenses
incurred by FDR in connection with Client’s Deconversion. Anything in this
paragraph to the contrary notwithstanding, in the event that CMC terminates the
Service Agreement pursuant to the provisions of Section 9.2 of the Service
Agreement, Client shall not be responsible for any expenses incurred by FDR in

D-9

--------------------------------------------------------------------------------



connection with any normal Deconversion related services performed by FDR in
connection with such Deconversion.

D-10

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties to this Agreement have caused it to be
executed by their duly authorized signature as of the day and year first written
above.

 

 

 

 

 

IndyMac Bank, F.S.B.

 

 

 

Name of Client

 

 

 

 

 

 

 

By:

/s/ Richard Wohl

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Name: Richard Wohl

 

 

 

 

 

 

 

Title: President and COO

 

 

 

 

 

 

 

Date: 9/26/01

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

FIRST DATA RESOURCES INC.

 

CARD MANAGEMENT CORPORATION

 

 

 

 

 

By:

/s/ Donal J. Gogarty

 

By:

/s/ James C. Bailey Jr.

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name: Donal J. Gogarty

 

Name: James C. Bailey Jr.

 

 

 

Title: V.P.

 

Title: C.O.O.

 

 

 

Date: 10/5/01

 

Date: 9/19/01

D-11

--------------------------------------------------------------------------------



EXHIBIT E-1
TO SERVICES AGREEMENT

EMPOWERMENT POLICY
(Customer Services)

          Client hereby authorizes CMC to take the actions below in the
situations described below. If the required conditions for a specific action are
not met, or if a Person calling or writing CMC does not meet the definition of a
CH or MR, CMC will not take such action.

CARDHOLDER SERVICING

General CH inquiries: CSR will process any CH request for answers to questions,
research, disputes, chargebacks, and similar items if CH sends a written request
or calls.

Address Change: CSR will process an address change if CH sends a written request
or calls.

Annual Fee Waiver: CSR will process an annual fee waiver or refund if:

 

 

 

 

•

The Account is closed within thirty days after the CH received statement showing
that the Account was charged; or

 

 

 

 

•

CH indicates the annual fee is the only reason for CH closing Account and the
Account is in good standing, in the reasonable discretion of the CSR. Although
such waiver or refund will be effective only for the year in which the request
is made, no limit applies to the number of times the action may be taken for any
one Account; or

 

 

 

 

•

It is the only amount on a closed Account.

 

 

 

Finance Charge Reversal: CSR will process a finance charge reversal if:

 

 

•

It is the only amount on a closed Account; or

 

 

 

 

•

A payment was posted late due to an error, the determination of error being in
the reasonable discretion of the CSR; or

 

 

 

 

•

CH accidentally paid the incorrect amount. CH’s word shall be acceptable.

 

 

 

Late Fee Reversal: CSR will process a late fee reversal if:

 

 

 

 

•

On a customer relations basis one-time only, which is determined by a memo
retained on Account masterfile record; or

 

 

 

 

•

Fee incurred due to a processing error outside of CH’s control, the
determination of error being in the reasonable discretion of the CSR; or

 

 

 

 

•

It is the only amount on a closed Account.

 

 

 

Overlimit Fee Reversal: CSR will process an Overlimit fee reversal if:

 

 

 

 

•

On a customer relations basis one-time only, which is determined by memo
retained on Account masterfile record; or

E-1-1

--------------------------------------------------------------------------------




 

 

 

 

•

Fee incurred due to a processing error outside of CH’s control, the
determination of error being in the reasonable discretion of the CSR; or

 

 

 

 

•

CH is not aware of an outstanding authorization, which takes away available
credit. CH’s word shall be acceptable; or

 

 

 

 

•

It is the only amount on a closed Account.

 

 

 

Returned Check Charge Reversal: CSR will process a returned check charge
reversal if:

 

 

 

 

•

Fee incurred due to a processing error outside of CH’s or their bank’s control,
the determination of error being in the reasonable discretion of the CSR; or

 

 

 

 

•

It is the only amount on a closed Account.

 

 

 

Equity Check Less than Minimum Advance Fee Reversal: CSR will process an Equity
check less than minimum advance fee reversal if:

 

 

 

 

•

On a customer relations basis, one-time only as determined by a memo retained on
Account masterfile record; or

 

 

 

 

•

It is the only amount on a closed Account.

 

 

 

Premature Account Closure Fee Reversal: CSR will process a premature Account
closure fee reversal if:

 

 

 

 

•

Only amount on a closed Account.

 

 

 

Name Change: CSR will process a name change if:

 

 

 

 

•

CMC receives a copy of a verifying legal document from CH, such as a marriage
license, or driver’s license, etc; or

 

 

 

 

•

CSR determines, in CSR’s sole discretion, that any such field in the Account
masterfile record is inaccurate.

 

 

 

Freezing An Account: “Freezing” means to block usage of an Account by entering
an FDR System status code of “F” CSR will process the Freezing of an Account if:

 

 

 

 

•

CSR believes, in CSR’s sole judgment, there may be suspicious activity on the
Account; or

 

 

 

 

•

If CH requests to temporarily suspend charging ability.

 

 

 

Unfreezing An Account: CSR may unfreeze an Account if:

 

 

 

 

•

CH so requests and can clarify suspicious activity to CSR’s satisfaction; and

 

 

 

 

•

An Account automatically frozen through PCF settings becomes current and within
the credit limit; and

 

 

 

 

•

CH requests to remove temporarily suspension of charging ability.

 

 

 

Closing An Account: CSR will process an Account closing if CH sends a written
request or calls. If cancel request received within three (3) years of open
date, CSR will advise CH and post a Premature Account Closure Fee of $350.00 to
the Account:

 

 

 

Authorization Override: CSR may override or perform a manual authorization when
there is sufficient available credit for the transaction and the expiration date
is valid.

E-1-2

--------------------------------------------------------------------------------




 

 

 

Deleting an Authorization: CSR may delete an authorization when:

 

 

•

Merchant requests authorization be removed and verifies transaction information;
or

 

 

 

 

•

Charge and authorization are both appearing on Account (CH’s word is
acceptable).

 

 

 

Retrieval Request Fee: CSR will process the posting of a retrieval request fee
to an Account if:

 

 

 

 

•

CH ‘requests a copy of a particular Transaction Card Ticket and the transaction
appears, in the reasonable discretion of CSR, to be a legitimate charge of CH;
and

 

 

 

 

•

The Merchant name on the ticket is similar to that on that transaction on CH’s
monthly statement.

 

 

 

CSR will not process the posting of such fee if CSR feels, in the CSR’s
reasonable discretion, that circumstances indicate that to do so would not be in
the best interest of the relationship with the CH. The retrieval request fee is
a debit to the Account of $5.00 unless Client has indicated a different amount
to CMC in writing. Client warrants to CMC that the assessment of a retrieval
request fee has been properly disclosed to CH’s. Client is usually charged for
all retrievals of transaction copies through Card Associations as specified in
Rules.

 

 

 

Chargeback Minimum: The Rules do not allow processing of chargebacks on certain
types of transactions if they are below a minimum stated in the Rules, which
minimum is currently $25.00. However, if CH disputes any type of transaction
that is below $25.00 (or whatever such amount may be changed to in the Rules),
CSR will credit CH’s Account at Client’s expense, without actually processing a
chargeback. The foregoing notwithstanding, recurring mail/telephone transactions
(for example, monthly fees for America On-Line, Prodigy, etc.) will not be
credited without processing a chargeback, regardless of amount, but will be
charged back in the normal manner. A memo of the credit will be recorded on the
Account masterfile record.

 

Non-Reissue / Special Fees: If, in the sole discretion of CMC, the calls,
requests or demands of any particular CH are consistently excessive in number or
duration or are consistently unreasonable, or if CH is consistently abusive to
CSR’s, CMC will contact Client for action to be taken on the Account. Client
agrees that in the event Client elects to retain any such Account, each such
Account may be subject to Special Fees from CMC to Client.

 

 

 

Card Activation: CSR will activate the Account at the request of the CH upon
verification of their name, address, home or work telephone number and social
security number.

 

Warning Bulletin: The Card Associations’ warning bulletins, whether electronic
or paper, are designed to warn Persons having access to warning bulletin
listings not to accept the listed Accounts for payment. Listing of Accounts onto
the warning bulletins may result in Processing Fees charged to Client and other
fees charged directly from the Card Associations. CSR will process the listing
of an Account onto the warning bulletins if:

 

 

 

 

•

If the Account if 90 Days Delinquent and CSR is statusing the Account revoked
(E); or

 

 

 

 

•

If the Account is statused Lost (L) or Stolen (U); or

 

 

 

 

•

If the Account has an external status and charges or attempts to charge are made
on the Account.

E-1-3

--------------------------------------------------------------------------------




 

 

 

Accounts may be placed on the warning bulletin for whatever length of time CSR
determines in CSR’s sole discretion, provided however, that nothing shall
obligate CSR to place such Account on the warning bulletin. If an Account is
already listed on the warning bulletin for any reason, and CSR, in CSR’s sole
discretion, determines that the time the Account is on the warning bulletin
should be extended, then CSR will process an extension of such listing for
whatever length of time CSR determines in CSR’s sole discretion, provided
however, that nothing shall obligate CSR to monitor and extend the listing of
Accounts whose listing on a warning bulletin is expiring.

 

Temporary Prohibitions of Authorizations on Account: If there is information
needed on an Account, CSR may, in CSR’s sole discretion, process the entry of an
“A” status onto such Account by entering an FDR System status code of “A.” An
Account with an “A” status means a code has been entered into the Account
masterfile record, which will cause the FDR System to block authorization of
transactions on such Account with a message to contact the Card Issuer. CSR will
remove such status if CH contacts CSR and provides the needed information.

 

 

 

Account Transfers: CSR may, in CSR’s sole discretion, process the transfer of
information from an Account that is statused lost (“L”) or stolen (“U”) to a new
Account.

 

Providing CH Information to agents of Client: CSR will provide Account
information to branch personnel who contact a CSR if the Person provides their
name and branch location. The purpose is usually to allow employees of Client
access to information. CSR may also verify the availability of funds for an
Equity check.

 

Cycle Code Requests: CSR will process a change in the cycle code, which
determines the time of month that CH’s statement is produced, if CH requests
such a change. CSR must explain the process as it relates to finance charges and
the minimum payment.

 

Pin Number Request: CSR will process production of a PIN mailer if CH sends a
written request or calls. Equity Check Request: CSR will process an equity check
reorder if CH sends a written request or calls.

 

Adding or Correcting CH’s Mother’s Maiden Name, Date of Birth, Social Security
Number or Federal Tax Identification Number: CSR will process the addition or
correction of CH’s mother’s maiden name, date of birth, social security number
or federal tax identification number if

 

 

•

CH calls; or

 

 

 

 

•

CSR determines, in CSR’s sole discretion, that any such field in the Account
masterfile record is missing or inaccurate; or

 

 

 

 

•

CH sends a written request; CSR may, but shall not be required to, request proof
of information acceptable in CSR’s sole discretion, such as, for example, a copy
of CH’s driver’s license.

 

 

 

Credit Balance Refunds: CSR may process an adjustment to refund a credit balance
on an Account if CH calls and/or writes requesting a refund of a credit balance.

E-1-4

--------------------------------------------------------------------------------




 

 

 

Adding or Correcting CH’s Phone Numbers: CSR will process the addition or
correction of CH’s home and/or work phone numbers if:

 

 

•

CH sends a written request; or

 

 

 

 

•

CH calls; or

 

 

 

 

•

CSR determines, in CSR’s reasonable discretion, that any such field in the
Account masterfile record is missing or inaccurate.

 

 

 

Statement Copy Fee: CSR will process the posting of a statement copy fee to an
Account if:

 

 

•

CH requests that a copy of the Account statement be made and sent; and

 

 

 

 

•

This is not the first request, which is determined by a memo retained on Account
masterfile record; and

 

 

 

 

•

The request was not due to CH’s never having received statement due to wrong
address or other cause beyond CH’s control.

 

 

 

 

CSR will not process the posting of such fee if CSR feels, in the CSR’s
reasonable discretion, that circumstances indicate that to do so would not be in
the best interest of the relationship with the CH. The statement copy fee is a
debit to the Account of $4.00 unless Client has indicated a different amount to
CMC in writing. Client warrants that the assessment of such statement copy fee
has been properly disclosed to CH’s.

Reissue Card: CSR will process the reissue of a Card and/or mailing of plastics
if all of the following criteria are met

 

 

 

 

 

•

No current derogatory internal or external status codes exist; and

 

 

 

 

•

Account is within credit limit; and

 

 

 

 

•

CH states to the CSR that CH is requesting reissue of Card for one of the
following reasons, as to which CH’s word shall be acceptable:

 

 

 

 

 

•

Magnetic strip or chip is damaged; or

 

 

 

 

 

 

•

Card has been accidentally cut up or damaged beyond use; or

 

 

 

 

 

 

•

Card was taken by an ATM; or

 

 

 

 

 

 

•

Card has a misspelling of the CH name.

Auto Pay: At CHs request, CSR will make arrangements to have the FDR System
generate automatic payments from a DDA designated by the CH after receiving the
appropriate signed documentation and voided check from CH.

Accelerated Payment Service Payments: CSR will process the generation of
Accelerated Payment Service (“APS”) payments either at CH’s request or if the
CSR suggests to CH making payments via APS and CH agrees. Client agrees that APS
fees, including fees for the notification letter, will be passed to the Client.
CSR will process a fee of $3.00 to the CH Account.

Changing Post Date/Effective Date of Payment: CSR will process the changing of a
payment posting date and/or effective date if:

 

 

 

 

•

CH made two payments in one statement cycle and states to the CSR that one of
the payments was intended for a different statement cycle; or

E-1-5

--------------------------------------------------------------------------------




 

 

 

 

•

The effective date is due to an error outside of the CH’s control, as determined
in the reasonable discretion of the CSR.

Non-sufficient Funds Checks: CSR will process the posting of a payment reversal
to an Account if the Lock-Box Bank provides the CSR notification of a check
returned due to non sufficient funds (“NSF Check”), either in the form of a copy
of the check or a form that clearly describes the details concerning the NSF
Check. The originals of such forms are normally provided to Client by the
Lock-Box Bank. Client hereby authorizes the Lock-Box Bank, if any, to provide
CMC with a copy of such form so that CSR can process the payment reversal as
timely as possible.

Equity Check Stop Payment: CSR will initiate a stop payment order to an equity
check at the request of the CH. CSR will post a stop payment fee of $10.00 to
the Account.

Exception Item Review – Stop Suspects: CSR will process a pay/no pay decision
for each item identified as a “Stop Suspect” by the FDR Transaction Processing
System (TPS) as follows:

 

 

 

 

•

A “no pay” decision will be entered through the Advanced Customer Support (ACS)
system if the payee on the TPS system matches the payee on the FDR system.

 

 

 

 

•

A “pay” decision will be entered through the ACS system if the payee on the TPS
system and the payee on the FDR system do not match.

COLLECTING DELINQUENT AND/OR OVERLIMIT ACCOUNTS

Skip Tracing: If CH is delinquent, CMC collector will utilize Directory
Assistance, Fast Data and/or First Pursuit to locate CH. Client agrees that CMC
will pass through Fast Data and FirstPursuit fees for the program from FDR to
Client.

Bankrupt Accounts: If Client indicates to CMC in writing a contact person at
Client for handling of CH bankruptcies (“Bankruptcy Contact”), then for each
bankruptcy notice forwarded to CSR along with the Bankruptcy Contacts written
instructions to do so, CSR will either:

 

 

 

 

•

File proof of claim with applicable bankruptcy court in the Chapter 13
bankruptcies; or

 

 

 

 

•

Send reaffirmations to debtors’ attorneys in Chapter 7 bankruptcies, upon such
attorneys’ requests.

Consumer Credit Counseling Service: If Client indicates in writing to CMC a
contact person at Client for handling CH Consumer Credit Counseling Service
(“CCCS”) issues (“Counseling Contact”), then Client may forward all CCCS
proposals to CSR along with Counseling Contact’s complete written instructions,
and CMC will process them accordingly, if reasonable.

Deceased Queue: If the CSR is informed that the customer is deceased, a CSR will
attempt to confirm the date of death either by the death certificate or through
the Social Security Administration. Once the date of death is confirmed, the
account will then be removed from CMC’s workflow and client agrees to process
any further inquiries.

E-1-6

--------------------------------------------------------------------------------



Adding Revoked Status: CSR will process the entry of a revoked (“E”) status code
onto an Account masterfile record if:

 

 

 

 

•

Account is 2 or more statement cycles delinquent; and

 

 

 

 

•

CH has either: bounced a check, or lost employment, or refuses to make Payment
Arrangements.

 

 

 

 

An Account with “E” status means a code has been entered into an Account
masterfile record, which will cause the FDR System to decline authorization of
transactions on such Account and to request that the merchant entering the
authorization withhold the Card from a Person attempting to use the Card.

Removing Revoked Status: CSR will process the removal of a revoked (“E”) status
code from an Account masterfile record if the Account is current and within the
credit limit and three consecutive payments have been made.

Collection Routines and Payment Arrangements: When collecting on a Delinquent
Account, CSR will always attempt to collect the entire amount due, including
late fees, to immediately bring the Account to a current status. There are times
when the CH is not able to remit the full amount required to bring the Account
current. The CSR will be authorized to proceed through the Payment Arrangement
(“Payment Arrangement” means allowing the CH to make incremental payments that
are individually less than the current total amount due under the Account
agreement, but that in the aggregate will bring the Account current in 90 days
or less) procedure identified in Exhibit C-2, Collection Procedures and
Performance Guidelines for Collection Services, routines in an effort to assist
the CH to bring the Account to a current status over a reasonable period of
time. No reaging of an Account is authorized and Partial Payments do not advance
the Due Date. When collecting on Accounts and communicating with CH regarding
payment dates, CSR will speak in terms of calendar days and dates that coincide
with the parameters defined below in terms of FDR Days. Collection and Payment
Arrangement routines will proceed according to the delinquency status of the
Account, based on the number of days delinquent as reflected on the FDR
processing system (“FDR Days”):

 

 

 

 

•

Western Union Payments: CSR will process the generation of Western Union
payments if Account is Delinquent, and the CSR suggests to CH making payments
via Western Union, and CH agrees.

 

 

 

 

•

Express Mail Payments: CSR will process the generation of Express Mail payments
if CH is delinquent, and the CSR suggests to CH making payments via Express
Mail, and CH agrees. Express Mail address is CMC’s physical address.

 

 

 

GENERAL PROVISIONS

 

 

•

Even if all listed conditions are met for a certain action, Client hereby
authorizes CSR to refuse to perform that action if CSR believes, in CSR’s sole
discretion, that undertaking such action might result in a loss to Client;
provided, however, that the foregoing shall not require or obligate a CSR to
refuse to perform an action under such circumstances.

E-1-7

--------------------------------------------------------------------------------




 

 

 

 

•

If a CSR believes that taking a particular action which is not authorized in
this Exhibit E-1 would benefit the CH or MR or promote CH or MR goodwill, CMC
will contact Client and will only take such action if so instructed by Client;
provided, however, that the foregoing shall not require or obligate CMC to
contact Client or to perform an action under such circumstances.

 

 

 

 

•

All written requests for empowered actions must be signed. If a signature is
entirely illegible or does not appear to be, in CSR’s sole discretion, the
signature of CH or MR, or if a written communication is unsigned, CSR will
attempt to call the Cardholder or Merchant, respectively. The writer of such
communication shall not be considered a CH or MR until the CSR receives a
signature, which appears to be, in CSR’s sole discretion, that of a Person
defined as a CH or MR, as applicable. Under no circumstances shall CMC be
obligated to authenticate a signature, such as by comparison to a specimen known
to be authentic. All determinations of a CSR as to signature authenticity shall
be conclusive. If a Person meets the definition of CH or MR, CMC shall be
entitled to respond to the requests from and follow the instructions of such
Person, without further inquiry as to his or her identity.

 

 

 

 

•

Written communications transmitted by facsimile shall be as acceptable in all
situations as an original document. Client authorizes CMC, in performing the
empowered actions under this Exhibit E-1, to send and receive information to and
from Client by electronic mail via the Internet.

 

 

 

 

•

All memos not referred to herein as being retained for a stated duration will
drop from Account masterfile record after the number of months specified in PCF.
All memos incur storage fees as Processing Fees.

E-1-8

--------------------------------------------------------------------------------



EXHIBIT F
TO SERVICES AGREEMENT

CLIENT RESPONSIBILITIES

          Client’s responsibilities under this Agreement shall be performed in
compliance with CMC Laws and include the following:

1. Client shall be the creditor on all Accounts established under the Card
program and the issuer of all Cards and shall supply all funds required for
operation of the Card program, including those borrowed by Cardholders. All
Accounts and all right, title and interest therein shall be the property of
Client. Client shall determine the credit standards for Accounts and shall make
all credit decisions on applications and Accounts. Client shall determine all
features, terms and conditions applicable to the Card Accounts, even though CMC
may have assisted Client with the planning for and/or analysis of such items.
Client assumes all risks of ownership of the Accounts, including all credit,
fraud and counterfeit losses, and all fines and costs of compliance or
non-compliance with all Rules and Requirements of Law (except to the extent the
same are incurred due to CMC’s failure of compliance with any CMC Laws).

2. Client shall effect daily Interchange Settlement directly with FDR in
accordance with the terms of Client’s Participation Agreement with FDR, which,
upon execution, shall be incorporated as Exhibit D hereof. From the daily
settlement and accounting information sent to Client from either CMC or FDR,
Client shall be responsible for the daily maintenance and reconciliation of all
of Client’s accounting and related general ledger entries.

3. Client shall provide CMC with each of Client’s credit bureau subscriber codes
that Client desires CMC to use in connection with reporting to credit bureaus
and authorizes CMC and FDR to provide credit information to credit bureaus and
to obtain credit bureau reports from credit bureaus on its behalf using such
subscriber codes. Client agrees to bear and pay the charges for any such credit
bureau services and any associated additional Processing Services fees incurred
therefrom.

4. All PCF and RMS parameters in the FDR System that CMC builds for Client
contain default settings which Client may choose to adjust. CMC shall provide
Client with documentation showing all of Client’s PCF and RMS settings in the
FDR System, including settings selected by Client and any unchanged default
settings. Client shall review and approve such settings displayed in such
documentation prior to initial implementation of Client’s Card program. After
initial implementation, Client shall review documentation provided by CMC and/or
FDR to Client which will display Client’s. Client shall notify CMC, in writing,
of any errors in such PCF or RMS settings within thirty (30) days after the date
of such documentation. Notwithstanding anything to the contrary in Section 6.3
or elsewhere in this Agreement, if such notice is not provided within such time
limits, any errors in those PCF or RMS settings which are discoverable by review
of the documentation provided to Client shall not be indemnifiable hereunder or
be considered a breach of this Agreement. The foregoing notwithstanding, if
Client converts an existing FDR System for CMC to service hereunder, this
paragraph does not apply, because all PCF and RMS settings were previously
established by Client.

F-1

--------------------------------------------------------------------------------



5. Client needs FDR’s PCF and RMS manuals to interpret and review the reports
containing Client’s PCF and RMS settings. CMC shall make available to Client a
copy of FDR’s PCF and RMS manuals (for which Client agrees to pay FDR’s
then-current charges). Client shall provide CMC with written notice, as far in
advance as practicable, of any request for changes to the System, to any PCF or
RMS settings, or to any functions or procedures relative to any Services (Change
Request). In order to minimize errors in the operation of the System or of
functions and procedures following implementation of such changes, CMC and/or
FDR perform reasonable analysis, due diligence review, tests, and other internal
procedures relative to each Change Request (these procedures, whether written or
unwritten, are called Change Control Processes). Client shall review and approve
such changes prior to implementation of the Change Request. After implementation
thereof, Client shall review documentation provided periodically by CMC and/or
FDR to Client, including documentation displaying Client’s PCF and RMS settings.
Client shall notify CMC, in writing, of any errors discernable by review of such
documentation within thirty (30) days after the date of such documentation.

          Client and CMC understand and agree that Client will sometime submit
Change Requests for which, due to time or costs restraints imposed by Client,
CMC and/or FDR cannot implement the customary Change Control Processes, or for
which Client may instruct CMC to bypass or forego customary Change Control
Processes. In such cases, CMC will notify Client, as soon as practicable, if it
will not be feasible for CMC or FDR to perform the Change Control Processes for
any particular Change Request. If, in such event, Client nevertheless chooses to
instruct CMC or FDR to implement such a Change Request by executing a written
waiver so directing CMC or FDR to implement, Client shall pay CMC and/or FDR for
any unusual implementation, operation, compliance, recovery or other associated
costs. Client hereby agrees that any undesirable processing results due to a
Change Request being implemented pursuant to Client’s written waiver without
performing Change Control Processes, shall not be considered a breach by CMC
under this Agreement. Subject to the limitation of liability set forth in
Article 7 of this Agreement, Client shall indemnify and hold harmless CMC Group
Members from and against any Losses arising out of any claims or demands by any
party resulting from a Change Request being implemented pursuant to Client’s
written waiver without CMC or FDR following the Change Control Processes.

6. Client shall be responsible for, and shall periodically (but no less often
than semi-annually) review and approve, the compliance with Rules and
Requirements of Law and with the requirements of CMC and FDR of the form,
content and triggering parameters of all its written materials used in its Card
program (including marketing materials, Computer Letters, forms, Cardholder
Account statements and other written materials provided to Cardholders) and the
establishment of the formulas for calculation of data and the placement of data
contained in Cardholder Account statements.

          CMC may, from time to time, provide samples of Computer Letters,
forms, procedures, data processing system features and other information to
assist Client in determining some internal procedures or to assist Client in
designing some forms or documentation. Client acknowledges that such example
forms, documents and procedures are provided as a courtesy to Client, and Client
shall not rely on the same as complying with Rules and Requirements of Law.

F-2

--------------------------------------------------------------------------------



7. Client shall review and monitor all reports (in paper or microfiche form, or
available on-line or through other electronic media) provided to Client by CMC.

8. Client will be the repository of the originals of all Cardholder applications
and Cardholder file maintenance written documentation which is not maintained on
the System, for whatever record retention period Requirements of Law may
specify. Client will furnish photocopies or facsimile copies of original
documents for CMC to utilize in making data entries on behalf of Client. CMC
will not retain photocopies or facsimile copies of such data entry documents in
any form for more than six months following the data entry date and will destroy
any such photocopies or facsimile copies in a reasonably secure manner. If
Client provides to CMC original documents for data entry, CMC will retain such
original documents for a period of six months after which time such original
documents will, at CMC’s option or at Client’s written request, be shipped to
Client who shall thereafter be responsible for maintaining such originals as
required by Rules or Requirements of Law. Original payment stubs shall be
retained by the Lock Box Bank. FDR stores System generated reports and monthly
Account statements on microfiche or other storage media.

9. Client shall be responsible for the accuracy and completeness and the
compliance with Rules and Requirements of Law of all information, data, wording
or text, or instructions submitted to CMC or FDR by Client for any purpose under
this Agreement. CMC shall be entitled to rely upon and use the foregoing without
verification.

10. Client shall provide adequate and proper training for those of Client’s
personnel who will have on-line System access as to the use of all System
features, reports, equipment and functions. If Client utilizes on-line System
access features or on-line functions offered by CMC, Client shall be responsible
for delegating and controlling personnel access to such System and functions and
the data contained therein, including the proper segregation of duties, use of
passwords and other security access to such System, functions, processes and
data. Client shall make available daily to CMC a representative(s) for periodic
decisions, who shall be designated to CMC in writing by an officer of Client.

11. Client shall notify CMC in writing as far in advance as reasonably
practicable of any marketing, promotions, or other projects (such as the
acquisition of an existing portfolio of Accounts) intended to materially change
the number of Accounts serviced hereunder. Notice shall include the number of
Accounts expected to be added or deleted as a result of such activity,
foreseeable factors that may cause a material change in the volume of Customer
Service, and expected timing of the foregoing.

          CMC shall use reasonable efforts to meet Client’s time frames for any
such changes. As soon as practicable after receipt of such notice, CMC will
notify Client of CMC’s time estimate for CMC to support such changes in Client’s
program. If Client chooses to implement such changes without providing CMC
reasonably sufficient time to support such changes: (i) any breach of this
Agreement by CMC which is the direct result of Client’s decision to proceed
shall not be considered a breach; and (ii) Client shall pay CMC for any
incremental, reasonable out of pocket expenses incurred by CMC as a direct
result of implementing such changes without reasonable lead time. Subject to the
limitations of liability set forth in Article 6 of this Agreement, Client shall
indemnify and hold harmless CMC Group Members from and against any and all

F-3

--------------------------------------------------------------------------------



Losses arising out of any claims or demands by any party directly resulting from
CMC implementing such changes without sufficient lead time, at the instruction
of Client. Client shall provide CMC copies of any marketing or promotional
materials as far in advance as reasonably practicable prior to implementing such
projects. Put original language back per agreement

F-4

--------------------------------------------------------------------------------



EXHIBIT G
TO SERVICES AGREEMENT

Glossary

 

 

1.

“Account” means a Cardholder or Merchant account, as applicable, to be serviced
hereunder.

 

 

2.

“ACH” has the meaning specified in Exhibit B.

 

 

3.

“Acquirer” means a Person, including Client, if applicable, which has a
contractual arrangement with a merchant to obtain Transaction Card Tickets from
the merchant and present the Transaction Card Tickets through an Interchange to
a Card Issuer. “Acquire” means the act of obtaining and presenting such
Transaction Card Tickets.

 

 

4.

“Affiliate” means, when used with reference to a specific Person, any Person
that, directly or indirectly, or through one or more intermediaries, owns or
controls, is owned or controlled by, or is under common ownership or common
control with such specified Person. As used herein, “control” means the power to
direct the management or affairs of a Person and “ownership” means the
beneficial ownership of 50% or more of the equity securities of the Person.

 

 

5.

“Agent Bank” means any financial institution for which Client is a sponsor into
membership with a Card Association for the purpose of issuing Cards or Acquiring
Transaction Card Tickets on behalf of such financial institution.

 

 

6.

“Agent Bank Employee” means an employee of an Agent Bank.

 

 

7.

“Agreement” means this Services Agreement as supplemented and amended in writing
from time to time, including the exhibits attached the Services Agreement.

 

 

8.

“Annual Period” means any calendar year during the term of this Agreement,
except that the first Annual Period shall mean the period beginning on the
Effective Date and ending on the following December 31.

 

 

9.

“App System” has the meaning specified in Exhibit E-3.

 

 

10.

“Approve” as used in Exhibits E-2 and E-3, has the different meanings specified
therein.

 

 

11.

“APS” has the meaning specified in Exhibit E-1.

 

 

12.

“Associated Names” means, as to a particular Cardholder, any Person whose name
is listed in such Cardholder’s Account masterfile record as an associated name.

 

 

13.

“Authorized Representative” means, as to Client (i) an officer of the Client
with a title of Vice President or higher; or (ii) a Person whose name, title and
specimen signature has been certified to CMC as authorized by Client’s board of
directors to bind Client hereunder; or (iii) a Person who has been designated in
writing by a Person described in

G-1

--------------------------------------------------------------------------------




 

 

 

(ii) as authorized to bind Client hereunder. The term means, as to CMC, either
the President, Executive Vice-President or the Chief Financial Officer.

 

 

14.

“Authorized User” means a Cardholder who is authorized to use an Account but who
is not financially obligated under such Account.

 

 

15.

“Average Monthly Service Fees” has the meaning specified in Section 7.1(a).

 

 

16.

“Bank Card Association” means MasterCard or Visa.

 

 

17.

“Bank Card” means a credit card account, charge card accounts, debit card
account, or similar instrument (whether or not a physical card is provided to a
Person) that is issued to a Person by a licensee of a Bank Card Association.

 

 

18.

“Bankruptcy Contact” has the meaning specified in Exhibit E-l.

 

 

19.

“Billing Dispute” has the meaning specified in Exhibit B.

 

 

20.

“Business Day” means Monday through Friday, excluding federal bank holidays.

 

 

21.

“CAE” has the meaning specified in Section 2.1.

 

 

22.

“Card” means Bank Cards and all Other Cards.

 

 

23.

“Card Association” means (i) Bank Card Associations and (ii) Other Card
companies (e.g., Diner’s Club, Discover, JCB, American Express, debit card
networks, links, or other brand name card companies).

 

 

24.

“Cardholder” means any Person (or, collectively, Persons) to whom a credit or
debit Card account is issued (or who has applied for such) by Client (whether or
not a physical card is provided), or by any Agent Bank of Client or Affiliate of
Client, which account was or is or is to be serviced in some manner by CMC
pursuant to this Agreement.

 

 

25.

“CCCS” has the meaning specified in Exhibit E-1.

 

 

26.

“CH” means any Person who calls CMC and states he or she is (i) the Cardholder
or an Associated Name, and can provide information that is essentially the same
as that which is on the FDR System’s on-line screens for any three of the
Security Check Fields; (ii) an Authorized Representative of Client; or (iii) an
Agent Bank Employee. The term “CH” shall also include any Person who
communicates with CMC and is the name of (i) the Cardholder or an Associated
Name; (ii) an Authorized Representative of Client; or (iii) an Agent Bank
Employee.

 

 

27.

“Change Control Processes” has the meaning specified in Exhibit F.

 

 

28.

“Chargeoff” means removal of the Account balance from the total outstanding
ledger balances on the FDR System, and categorizing such Account as a charged
off Account on such System.

G-2

--------------------------------------------------------------------------------




 

 

29.

“Client” has the meaning specified in the introductory paragraph of this
Agreement.

 

 

30.

“Client Data” means all data or other information provided by Client, its
Customers or any consumers of Client, or obtained or created by CMC, in
connection with the performance of Services.

 

 

31.

“Client Group Members” has the meaning specified in Section 6.1.

 

 

32.

“Client Services” includes Inquiry Services, System Support, FDR Relationship
Liaison, Financial Analysis, Marketing and Customer Information File Plus, as
all of the foregoing capitalized terms are defined in Exhibit A.

 

 

33.

“CMC” has the meaning specified in the introductory paragraph of this Agreement.

 

 

34.

“CMC Group Members” has the meaning specified in Section 6.2.

 

 

35.

“CMC Laws” has the meaning specified in Section 2.2.

 

 

36.

“CMC System” means one or more of the data processing systems of CMC (including
those subcontracted by CMC or used by CMC under licensing agreements with other
vendors), including all related masterfiles, transaction records, history
records, archived data, and similar data and information. It is acknowledged and
agreed that the masterfiles, transaction records, history records, archived
data, and similar data and information relative to Client’s Card program are the
property of Client.

 

 

37.

“Code” has the meaning specified in Section 2.2.

 

 

38.

“Collection Letter(s)” means Computer Letters that inform the Cardholder of
his/her Delinquent or Overlimit status, and that may identify the action
required of the Cardholder and/or the action that must be taken by Client. The
Collection Letters are only prepared and sent if they have been previously
reviewed, approved, and set up on the System and/or PCF either by Client or as a
result of Client’s written authorization, indicating its review and approval of
such content and PCF settings.

 

 

39.

“Collection Services” has the meaning specified in Exhibit A, as further
detailed in Exhibit C-2.

 

 

40.

“Computer Letter” means letters residing in the System to be generated by the
System and triggered either by Client’s PCF settings or by data entry of a
transaction code.

 

 

41.

“Counseling Contact” has the meaning specified in Exhibit E-1.

 

 

42.

“CPI-U” has the meaning specified in Exhibit B.

 

 

43.

“Credit Services” has the meaning specified in Exhibit A and includes Credit
Limit Change Request Processing also referred to as CLCR Processing (as defined
in Exhibit E-2) and Application Processing also referred to as App Processing
(as defined in Exhibit E-3).

G-3

--------------------------------------------------------------------------------




 

 

44.

“Critical Fields” means the Account number, credit limit and the Cardholder’s
name, address, social security number, numeric date of birth and numeric income.

 

 

45.

“CSR” means a CMC customer service representative, a CMC employee whose primary
responsibility is to work with Customers, and includes those CMC employees who
perform Collection Services.

 

 

46.

“Customer” means either a Cardholder or a Merchant of Client.

 

 

47.

“Customer Services” includes Primary Services (which includes Cardholder Primary
Services and Merchant Primary Services) and Operational Services (which includes
Cardholder Operational Services [including Cardholder Chargebacks and Cardholder
Security/Fraud], Merchant Operational Services [including Merchant Help Center
and Merchant Chargebacks], General Operational Services [including
Accounting/Settlement and Interactive Voice Response]), Excess Call Volume and
New Account/Application Data Entry, as all of the foregoing capitalized terms
are defined in Exhibit A.

 

 

48.

“Day(s)” or “Days Past Due” means the number of days that have passed since the
first billing cycle closing date in which an Account became Delinquent. Thirty
(30) days must be subtracted from the number of days displayed by the FDR System
to reflect true Days Past Due. For example, the FDR System data and reports that
show 90 Days are actually 60 Days past the actual cycle date due. “X Days
Delinquent” or “X Day Accounts” or “FDR Days Past Due” means those Accounts on
which the FDR System indicates that the minimum payment requirement established
in PCF or in Account masterfile settings has not been paid for X or more
calendar days past the billing cycle closing date by which payment was due,
where “X” represents a specified number of days which is thirty (30) days more
than the true Days Past Due. “X - Y Days Delinquent” or “X - Y Day Accounts” or
“X to Y FDR Days Past Due” means those Accounts on which the FDR System
indicates that the minimum payment requirement established in PCF or in Account
masterfile settings has not been paid for somewhere between X - Y calendar days
past the billing cycle closing date by which payment was due, where “X” and “Y”
represent specified numbers of days, which numbers are thirty (30) days more
than the true Days Past Due.

 

 

49.

“DDA” has the meaning specified in Exhibit B.

 

 

50.

“Deconversion” means the process of programming or changing PCF or performing
other similar functions related to transferring or removing all or any portion
of Customers’ Accounts or Account data (i) from or within the System; or (ii)
from or within CMC’s association with or access to the System; or (iii) to
another financial institution; or (iv) to another Client of CMC.

 

 

51.

“Deconversion Date” shall mean any date on which Deconversion of all or any
portion of Client’s Accounts occurs.

 

 

52.

“Deconversion Fees” has the meaning specified in Exhibit B.

G-4

--------------------------------------------------------------------------------




 

 

53.

“Delinquent” or “Delinquent Account” means the Account of a Cardholder who the
FDR System indicates has failed to meet the minimum payment requirements
established in PCF or in Account masterfile settings, and appears on the System
with a Delinquent status code (“D” or “X”), where “X” means the Account is both
Delinquent and Overlimit.

 

 

54.

“Dispute” has the meaning specified in Section 11.1.

 

 

55.

“Effective Date” has the meaning specified in the introductory paragraph of this
Agreement.

 

 

56.

“Expiration Date” has the meaning specified in Section 10.1(a).

 

 

57.

“Failed Month” means (a) a Non-Performance Event has occurred during any
calendar month under three (3) different Performance Guidelines in Exhibit C-1
and Exhibit C-2 and (b) Client has notified CMC in writing of such failure
within thirty (30) days after the end of such calendar month, which notice must
document the Non-Performance Event with respect to each pertinent Performance
Guideline.

 

 

58.

“Failure of Performance Guidelines” means the occurrence of three (3) or more
consecutive or non-consecutive Failed Months during a rolling nine (9)-month
period.

 

 

59.

“FDR” means First Data Resources, Inc., a Delaware corporation, and/or any of
its Affiliates, including First Data Corporation, any of its other subsidiaries,
and First Data Merchant Services, Inc.

 

 

60.

“FDR System” means one or more of the data processing systems of FDR (including
those subcontracted by FDR or used by FDR under licensing agreements with other
vendors), including all related masterfiles, transaction records, history
records, archived data, and similar data and information. It is acknowledged and
agreed that the masterfiles, transaction records, history records, archived
data, and similar data and information relative to Client’s Card program are the
property of Client.

 

 

61.

“FDCPA” has the meaning specified in Section 2.2.

 

 

62.

“FICO” has the meaning specified in Exhibit E-3.

 

 

63.

“Force Majeure Event” has the meaning specified in Section 13.6.

 

 

64.

“Freezing” has the meaning specified in Exhibit E-1.

 

 

65.

“Hourly Rates” has the meaning specified in Exhibit B.

 

 

66.

“Inbound Calls” means those collection calls received from a Cardholder.

 

 

67.

“Indemnification Claim” has the meaning specified in Section 6.3.

 

 

68.

“Indemnified Party” has the meaning specified in Section 6.3.

 

 

69.

“Indemnifying Party” has the meaning specified in Section 6.3.

G-5

--------------------------------------------------------------------------------




 

 

70.

“Insurance Policies” has the meaning specified in Section 6.8.

 

 

70.

“Initial Term” has the meaning specified in Article 9.

 

 

71.

“Interchange” means the contracts, agreements, rules, regulations and procedures
governing the relationships between, or the actions in accordance with the
contracts, agreements, rules, regulations and procedures by, any two or more
Persons in connection with the Interchange Settlement.

 

 

72.

“Interchange Settlement” means the process by which FDR, on behalf of Client,
(a) initiates payment for MasterCard and Visa Transaction Card Tickets presented
by Acquirers to Client; (b) receives payment for MasterCard and Visa
Transactions Card Tickets presented by Client to Card Issuers; and (c) remits
and receives payments for chargebacks and other Interchange fees and expenses of
or payable by Client.

 

 

73.

“Issuer” means a person that issues Cards, including clients

 

 

74.

“Lock-Box Bank” means Client or, if Client contracts directly with a financial
institution for lock box services, means such other financial institution.

 

 

75.

“Losses” has the meaning specified in Section 6.1.

 

 

76.

“MasterCard” means MasterCard International Incorporated or its successors or
assigns.

 

 

77.

“Merchant” means a Person that has the right to acquire (or who has applied to
Client to acquire) or otherwise acquires a Transaction Card Ticket as payment
for goods, services, or otherwise, whereby Client is the Acquirer, and which was
or is or is to be serviced in some manner by CMC pursuant to this Agreement.

 

 

78.

“Model” has the meaning specified in Exhibit E-3.

 

 

79.

“MR” means any Person who calls CMC and states that he or she is: (i) a
representative of a Merchant, by naming that Merchant or providing a name
essentially the same as that Merchant, if such information is available on the
FDR System’s on-line screens; (ii) an Authorized Representative of Client; or
(iii) an Agent Bank Employee. The term “MR” shall also include any Person who
communicates with CMC by a signed writing and writes that he or she is: (i) a
representative of a Merchant, by naming that Merchant or providing a name
essentially the same as that Merchant, if such information is available on the
FDR System’s on-line screens; (ii) an Authorized Representative of Client; or
(iii) an Agent Bank Employee.

 

 

80.

“Non-Collection Services” means all Services other than Collection Services.

 

 

81.

“Non-Performance Event” means the failure of CMC to meet any Performance
Guideline in Exhibit C-1 or C-2. A failure to meet a Performance Guideline shall
not constitute a Non-Performance Event if the same is caused by: (i) a program
change for which Client has not provided advance written notification to CMC in
accordance with

G-6

--------------------------------------------------------------------------------




 

 

 

paragraph 10 of Exhibit F; or (ii) monthly volumes of Accounts or Client
Services inquiries and requests exceeding either Client’s written notification
provided to CMC under paragraph 10 of Exhibit F or the average of the prior six
(6) months by more than ten percent (10%); or (iii) Client’s breach of this
Agreement; or (iv) submission of a request, an inquiry, data or other
documentation by either Client, a Customer or FDR that is either incomplete or
improperly completed or on forms not previously approved by CMC and/or FDR, if
such omission was material and the non-performance was a direct result.

 

 

82.

“Non-Performance Termination” has the meaning specified in Section 10.1(d).

 

 

83.

“NSF Check” has the meaning specified in Exhibit E-1.

 

 

84.

“Other Cards” means a credit card account, charge card account, debit card
account or similar instrument (whether or not a physical card is provided to a
Person) that is issued to a Person under an agreement with any Person, debit
card network or any other Card Associations (or licensee thereof) that is not a
Bank Card Association; examples include American Express, Carte Blanche, Diners
Club, Discover, Honor, JCB, MAC, Star, and Private Label Card companies.

 

 

85.

“Other System” means one or more of the data processing systems of Third-Party
Service Providers other than FDR (including those subcontracted by such
Third-Party Service Provider or used by such Third-Party Service Provider under
licensing agreements with other vendors), including all related masterfiles,
transaction records, history records, archived data, and similar data and
information. It is acknowledged and agreed that the masterfiles, transaction
records, history records, archived data, and similar data and information
relative to Client’s Card program are the property of Client.

 

 

86.

“Overlimit” or “$ Overlimit” or “% Overlimit” means an Account with a balance in
excess of its established credit limit and the dollar amount or percentage by
which a Cardholder’s Account balance exceeds its established credit limit. An
Overlimit Account has a status code of “O” or “X.” “X” means the Account is both
Delinquent and Overlimit.

 

 

87.

“PCF” means the Client-controllable parameters established in the FDR System
that as of the Effective Date FDR refers to as the Product Control File.

 

 

88.

“Participation Agreement” has the meaning specified in Exhibit A.

 

 

89.

“Pass Through Fees” has the meaning specified in Exhibit B.

 

 

90.

“Payment Arrangement” has the meaning specified in Exhibit E-l.

 

 

91.

“Performance Guidelines” means the standards, levels and procedures set forth in
Exhibits C-1 and C-2.

 

 

92.

“Permitted Parties” has the meaning specified in Section 5.2(a).

G-7

--------------------------------------------------------------------------------




 

 

93.

“Person” means any joint venture, trust, business trust, governmental agency,
cooperative association, individual, corporation or other legal entity, and the
heirs, executors, administrators, legal representatives, successors and assigns
of the same, as the context requires.

 

 

94.

“Private Label Card” means Cards that operate similar to Visa or MasterCard,
except that Accounts are valid only in conjunction with a specific Merchant or
group of Merchants usually under a brand name or proprietary name associated
only with such Merchant(s). Examples are Card Accounts issued on behalf of a
department store or oil company, and generally valid for use only at that
department store or oil company, such as a Neiman Marcus card or a Shell Oil
card.

 

 

95.

“Processing Services” has the meaning specified in Exhibit A.

 

 

96.

“Proprietary Information” means any materials or information regarding the
nature and the conduct of a party’s business and includes, without limitation:
any of “FDR’s Proprietary Information” (as that term is defined in the Services
Agreement between CMC and FDR); the terms of this Agreement; reasons for
termination of this Agreement; information learned or obtained from on-site
visits or in meetings which is indicated by Client or CMC as Proprietary
Information; names and addresses of Client’s Customers, CMC’s other clients, or
Customers of CMC’s other clients; any documents, data or information that is a
trade secret or competitively sensitive material; user manuals; screen displays
and formats; computer software and documentation; software performance results;
flow charts; marketing strategies; financial plans, information or statements;
business or operational plans; sales estimates; data; and data formats, whether
or not any of the foregoing is electronically stored.

 

 

97.

“Purchased Portfolio” means accounts that become Accounts of Client as a result
of purchasing such accounts from an Acquirer or Card Issuer.

 

 

98.

“Re-age” or “Account Re-aging” means the removal of the Delinquent status of an
Account so that no part of the outstanding balance is currently Delinquent, and
the Account is then considered current by the System.

 

 

99.

“Recommendation For Charge Off” means the communication to Client from CSR or
collection manager stating that in their opinion further Collection Services
work on a particular Account would not be worth the continued effort or cannot
be done under Requirements of Law and therefore suggests that Client consider
charging off the remaining balance.

 

 

100.

“Refer” has the meaning specified in Exhibit E-2.

 

 

101.

“Reject” and “Reject Letter” have the meanings specified in Exhibit E-3.

 

 

102.

“Renewal Term” has the meaning specified in Article 9.

 

 

103.

“Request” has the meaning specified in Exhibit E-2.

G-8

--------------------------------------------------------------------------------




 

 

104.

“Requirements of Law” means any foreign, federal, state and local statutes,
regulations, codes or ordinances, as amended or supplemented as of the time of
determination.

 

 

105.

“Review Process” has the meaning specified in Exhibit E-2.

 

 

106.

“RMS” means the Client-controllable parameters established in the FDR System
that as of the Effective Date FDR refers to as the Reports Management System.

 

 

107.

“Rules” means the applicable bylaws, rules, regulations, documentation and
manuals promulgated or adopted by MasterCard, Visa or other Card Associations,
as such rules, manuals and other items may be amended or supplemented from time
to time.

 

 

108.

“Secured Card” or “Secured Accounts” means credit card Accounts for which Client
has established some form of reserve dollars directly allocated to each such
Account which dollars are intended to be used by Client to offset losses
incurred by Client on each such Account and which Accounts are grouped into a
specified agent number or principal number (as “agent” and “principal” are
defined by FDR) on the System, which group is of sufficient size to warrant
special identification for processing, servicing, and/or pricing. Such reserve
dollars include but are not limited to security deposits and/or special fees
paid by Cardholder.

 

 

109.

“Security Check Fields” means the fields in an Account’s FDR System masterfile
record containing an Account’s address, social security number or federal tax
identification number, home phone number, work phone number, mother’s maiden
name, birth date, last payment amount, checking account number, or a security
memo created by Client. A field shall be considered a Security Check Field only
if the field is available on-line at the time of a call and is not blank at the
time the call begins.

 

 

110.

“Service Fees” has the meaning specified in Exhibit B.

 

 

111.

“Services” has the meaning specified in Section 2.1.

 

 

112.

“Special Fees” has the meaning specified in Exhibit B.

 

 

113.

“Special Requests” has the meaning specified in Exhibit B.

 

 

114.

“System” means all or any one of the CMC System, FDR System and/or Other System.

 

 

115.

“Termination Date” means the effective date of termination stated in Section
10.1 of this Agreement which is applicable to the ground under which this
Agreement is terminated.

 

 

116.

“Termination Fee” has the meaning specified in Section 10.2.

 

 

117.

“Third-Party Claim” has the meaning specified in Section 6.3.

 

 

118.

“Third--Party Service Provider” means a third-party with whom CMC has a written
contract to perform any of the Services hereunder, including FDR.

G-9

--------------------------------------------------------------------------------




 

 

119.

“TR” has the meaning specified in Exhibit B.

 

 

120.

“Transaction Card” means a Card issued or Account opened (with or without a
physical card being provided) pursuant to a license or contract from MasterCard,
Visa or any Other Card entity, or a Private Label Card entity.

 

 

121.

“Transaction Card Ticket” means a record (whether paper, magnetic, electronic or
otherwise) which is created to evidence the use of a Transaction Card as payment
for goods, services, cash advances or otherwise, or for a credit or refund or
otherwise.

 

 

122.

“UCC” means the Uniform Commercial Code, as enacted in the State of Indiana, as
the same may be amended from time to time.

 

 

123.

“Visa” means individually or collectively, as appropriate, Visa, U.S.A. Inc. or
Visa International or either of their successors or assigns.

G-10

--------------------------------------------------------------------------------



FIRST AMENDMENT TO SERVICES AGREEMENT
(CMCLYNX SERVICES)

          THIS FIRST AMENDMENT TO SERVICES AGREEMENT (“Amendment”) is made and
entered into this 19th day of September, 2001 (“Amendment Effective Date”) by
and between IndyMac Bank F.S.B., a(n) of 155 N. Lake Avenue, Pasadena,
California 91101 (“Client”) and Card Management Corporation, an Indiana
corporation (“CMC”).

          WHEREAS, Client and CMC heretofore entered into that certain Services
Agreement with an effective date of September 18, 2001 (collectively, with any
prior addenda or amendments thereto, the “Agreement”); and

          WHEREAS, Client and CMC now desire to amend the Agreement as more
particularly set forth herein;

          NOW THEREFORE, in consideration of the mutual promises contained
herein and in the Agreement, Client and CMC hereby agree as follows:

 

 

 

1.

The following terms shall have the meanings set forth below, in this Amendment
and in the Agreement:

 

 

 

a.

“CMCLynx System” means CMC’s hardware, software, and applications used to
deliver the CMCLynx Services to Client’s Customers.

 

 

 

 

b.

“CMCLynx Services” means the services provided by CMC to Client’s Customers
through the availability of access to and activity generated in the CMCLynx
System by Client’s Customers. Such services include, but are not limited to,
delivery of Customer statement information to CMC’s website, acceptance and
processing of payment requests, and receipt and processing of Customer’s file
maintenance and other requests.

 

 

 

 

c.

“Inquiry” means a service request submitted by a Customer in the Customer
Service section of the CMCLynx System and received by CMC. Inquiries not
currently listed as Automated Inquires in this amendment will be reclassified to
Automated Inquiries only if: (i) Client submits a Change Control Process (“CCP”)
to implement the requested change in CMC’s procedure relative to processing such
Inquiry; (ii) the CCP is mutually acceptable to Client and CMC; (iii) the change
in CMC’s procedure relative to processing such Inquiry has been successfully
implemented.

 

 

 

 

d.

“ACH” means the Automated Clearing House system through which payments may be
initiated.

 

 

 

 

e.

“Total Cardholder Accounts” means the number of Cardholder Accounts in the
CMCLynx System on the last day of the calendar month for which services are
being billed.


--------------------------------------------------------------------------------




 

 

 

 

f.

“User Identification” means an identifier used to access a Customer’s Account
information and services within the CMCLynx System.

 

 

 

 

g.

“Automated Inquiry” means those Inquiries which CMC will be empowered under
Exhibit E-1 to the Agreement to automatically process and transmit to FDR with
no manual review by CMC of the request, including but not limited to, address
changes.

 

 

 

2.

CMC shall provide to Client, and Client shall purchase from CMC, CMCLynx
Services which include Client’s Customers’ access to the CMCLynx System.

 

 

3.

Notwithstanding anything to the contrary herein, CMC shall have no liability to
Client hereunder or under the Agreement due to inaccessibility of the CMCLynx
System caused by circumstances beyond CMC’s control, including but not limited
to data processing system downtime, communication device failures, production
delays or backlogs, acts of God and other similar events, and any such events
affecting the FDR System, nor shall any of the foregoing events be considered a
breach hereunder or under the Agreement. Only in the event of inaccessibility
which continues for more than five (5) consecutive Business Days shall the fees
due for CMCLynx Services be discounted, in which case such fees shall be reduced
by an amount equal to the average daily fee for CMCLynx Services incurred during
the calendar month prior to the inaccessibility times the number of days of
inaccessibility.

 

 

4.

In the event CMC should cease providing CMCLynx Services, the Client will be
notified in writing no less than one hundred eighty (180) days prior to the
cessation date.

 

 

5.

Exhibit B to the Agreement, titled Payment / Service Fees, shall be amended by
adding the following:

 

 

 

a.

Setup fees:

 

 

$20,000 startup fee, plus basic site customization fees (typically about $5,000
for existing functionality), an estimate thereof provided by request. Such
set-up fees are payable upon the execution of this Addendum.

 

 

 

 

b.

Service Fees:

 

 

Per Inquiry - $1.62 (service request submitted by cardholder through the
customer service section of the system)
Per returned ACH item - $2.00
Per payment processed - $.05

 

 

 

 

c.

Monthly Access Fees:

 

 

Minimum - $750
Per total cardholder account on file - $. 15
Per user identification - $. 10

          If product specification or functionality modifications requested by
Client result in increased processing costs to CMC, the above fees may be
increased as deemed necessary by CMC, in it sole discretion, to compensate CMC
for such increased cost. Client agrees to

2

--------------------------------------------------------------------------------



compensate CMC for any data access fees, programming fees or other fees charged
by third parties in connection with the CMCLynx Services charges incurred, in
accordance with Section 3. of Exhibit B to the Agreement, and to contract
directly with third parties referred by CMC that may be required for product
functionality. All fees charged to CMC by FDR in connection with CMCLynx
Services are pass-through fees as described in Section 1.l.c. of Exhibit B to
the Agreement, and are subject to the terms thereof.

          The foregoing fees shall be charged to Client effective as of the
earliest of: (i) the date that CMC notifies Client that the CMCLynx System is
ready for Client to access; (ii) the date that Client or a Customer of Client
accesses the CMCLynx System; or (iii) the date FDR begins charging CMC for
services provided by FDR related to the CMCLynx Services.

 

 

 

6.

The standard CMCLynx Service utilizes data available from the FDR System based
on the previous night’s cycle. CMC will make this refreshed data available
within four (4) hours of its availability to CMC and CMC’s completion of
verification of such data. The System will retain Customer transaction data for
a period of at least thirteen (13) months commencing thirteen (13) months from
the first full month of data transmissions. There are no additional or
pass-through fees associated with the basic data; however, should CMC make
available and Client choose to offer real-time data, additional fees and/or pass
through fees may be assessed to Client.

 

 

7.

Client shall be responsible for compliance of all data and disclosures required
of and available on the CMCLynx System with all Rules and Requirements of Law.

 

 

8.

Exhibit C-l to the Agreement, titled Performance Guidelines for Non-Collection
Services, shall be supplemented by adding the following Performance Guideline:

 

 

 

 

Inquiry response: CMC will respond to 95% of all Customer Inquiries received
through the CMCLynx System that require a response within one (1) Business Day
after the date of receipt and 99% within two (2) Business Days after the date of
receipt.

 

 

 

The provisions of Section 2.B. of Exhibit C-l to the Agreement shall apply to
the above Performance Guideline.

 

9.

Either party’s liability to the other from any cause whatsoever arising out of
this Amendment, under any theory of recovery, will not, in any event, exceed the
aggregate of the CMCLynx Services Fees set forth in paragraph 5.B. and 5.C.
above paid by Client, solely for that portion of the CMCLynx Services giving
rise to the claim, during the three (3) calendar months immediately prior to the
month in which the event giving rise to the claim occurs. Each party’s liability
to the other under this paragraph shall be included in, and shall not be in
addition to, each party’s limit of aggregate liability during each Annual
Period, as set forth in Section 8.1(a) of the Agreement.

 

 

10.

The term of this Amendment will commence as of the above Amendment Effective
Date and will be concurrent with the Initial Term and any Renewal Terms of the
Agreement. All of the terms and conditions of the Agreement shall apply to the
provisions hereof, and

3

--------------------------------------------------------------------------------




 

 

 

capitalized terms not defined herein shall have the meanings given them in the
Agreement.

 

 

11.

Except as expressly set forth herein, all other terms and conditions of the
Agreement shall remain in full force and effect. This Amendment is to be
construed as an amendment to the Agreement and not as an agreement independent
of the Agreement.

 

 

12.

The undersigned persons executing and delivering this Agreement have been fully
empowered by proper resolution to execute and deliver this Agreement.

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
the Agreement by their duly authorized representatives as of the Amendment
Effective Date.

 

 

 

 

CLIENT:

CMC:

 

 

INDYMAC BANK, F.S.B.

CARD MANAGEMENT CORPORATION

 

 

By: /s/

Richard Wohl

By: /s/

James C. Bailey Jr.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

Name: Richard Wohl

Name: James C. Bailey Jr.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        (Please Print Name)

        (Please Print Name)

 

 

 

 

Title: President and COO

Title: C.O.O.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         (Please Print Title)

          (Please Print Title)

4

--------------------------------------------------------------------------------



SECOND AMENDMENT TO SERVICES AGREEMENT

THIS SECOND AMENDMENT TO SERVICES AGREEMENT (“Amendment”) is made and entered on
October 9, 2003, by and between IndyMac Bank F.S.B. (“Client”) and Card
Management Corporation, an Indiana corporation (“CMC”).

          WHEREAS, Client and CMC heretofore entered into a Services Agreement
dated September 18, 2001 (collectively, with any prior addenda or amendments
thereto, the “Agreement”) pursuant to which CMC provides card-related services
to Client; and

          WHEREAS, Client and CMC now desire to amend the Agreement as more
particularly set forth herein;

          NOW THEREFORE, in consideration of the mutual promises contained
herein and in the Agreement, Client and CMC hereby agree as follows:

1. Exhibit E-1 to the Agreement, titled Empowerment Policy (Customer Services),
shall be deleted in its entirety and restated in Attachment 1 to the Second
Amendment to Services Agreement, which is incorporated herein by reference.

2. Any capitalized terms not defined herein shall have the meanings given them
in the Agreement.

3. Except as expressly amended herein, the parties hereby ratify and confirm all
terms and conditions of the Agreement, which shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement by their duly Authorized Representatives as of the day and year first
written above.

 

 

 

 

 

CLIENT:

 

CMC:

 

 

 

IndyMac Bank, F.S.B.

 

Card Management Corporation

 

 

 

By: 

/s/ James R. Jerwers

 

By: 

/s/ James C. Bailey Jr.

 

(Signature of Authorized Representative)

 

 

(Signature of Authorized Representative)

 

 

 

 

 

 

 

 

 

 

 

James R. Jerwers EVP HELOC

 

 

James C. Bailey Jr. EVP & CEO

 

(Please Print Name and Title)

 

 

(Please Print Name and Title)


--------------------------------------------------------------------------------



THIRD AMENDMENT TO SERVICES AGREEMENT

This Third Amendment To Services Agreement (“Amendment”), effective May 1, 2005,
is made a part of Services Agreement with an effective date of December 1, 2000
(the “Agreement”) between Card Management Corporation (“CMC”), and IndyMac Bank,
F.S.B. (“Client”).

          WHEREAS, the parties desire to amend the Agreement to add and modify
various terms of the Agreement,

          NOW THEREFORE, the parties agree as follows:

          1. Section 4.1 of the Agreement is hereby modified to add the
following:

 

 

 

“The provisions of this Section 4.1 shall not apply to Collections Services;
provided, however, that Client will notify CMC at least ninety (90) days prior
to moving all or any of the Collections Services to itself or any other
provider.”

          2. Article Section 4.2 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

 

 

“4.2 Option To Transfer Accounts. Client agrees that it shall notify CMC in
writing of the terms under which it decides to transfer any portion of its
Accounts processed under this Agreement, as soon as such terms are established.
No termination fee shall apply in connection with such a transfer. Client may
transfer any portion of the Accounts to its Affiliate and continue to have CMC
perform the Services for such portion, provided that such Affiliate agrees to
enter a written joinder agreement with CMC, agreeing to all terms of this
Agreement; however Client shall not be released from its obligations hereunder
by virtue of such transfer.”

          3. Article 9 of the Agreement is hereby modified to replace “... and
shall automatically renew for successive renewal terms of thirty (30) months
each (Renewal Term)” with “... and shall automatically renew for successive
renewal terms of twelve (12) months each (Renewal Term)”

          4. Section 10.2 of the Agreement is hereby modified to delete the
first sentence of the last paragraph in its entirety.

          5. Section 10.3 of the Agreement is hereby modified to replace
“...performed after the Expiration Date” with “performed after ninety (90) days
after the Expiration Date”

          6. Section 1.1 a. of Exhibit B is hereby deleted in its entirety and
replaced with the following:

a. Customer Services, Collection Services and Client Services. Customer
Services, Collection Services and Client Services means those services so
defined in Exhibit A. Fees for those Services are itemized in the following
table. As further described in Exhibit A, fees for Client Services may, in CMC’s
sole discretion, be included in the prices below or may be priced

1

--------------------------------------------------------------------------------



separately as described in the Special Requests section below, depending upon
the size and scope and quantity of Client’s requests for such services. Fees for
Services other than these listed on the table below will be quoted on request
from Client.

 

 

 

 

 

 

Service Category

 

Credit Card Cardholders

 

Unit of Measure

--------------------------------------------------------------------------------

1.

Primary and Operational
Services1:

 

 

 

(see each category )



 

 

 

 

 

 

Single Product Pricing <.40 Minutes/stmt10
Up to 10,000 units/mo.
10,001 - 25,000 units/mo.
25,001 - 50,000 units/mo.
50,001 - 100,000 units/mo.
100,001 - 200,000 units/mo.
200,001 - 350,000 units/mo.
>350,001 units/mo.

 

$2.00/statement
$1.74/statement
$1.36/statement
$1.30/statement
$1.25/statement
$1.19/statement
$1.13/statement

 

Daily and month-to-date Cardholder statements and other Cardholder quantities
are reported daily on the System’s CD-121 reports2

Monthly Cardholder quantities are reported on the System’s CM-051 reports

 

 

 

 

 

Single Product Pricing .41-.60 Minutes/stmt10
Up to 10,000 units/mo.
10,001 - 25,000 units/mo.
25,001 - 50,000 units/mo.
50,001 - 100,000 units/mo.
100,001 - 200,000 units/mo.
200,001 - 350,000 units/mo.
>350,001 units/mo.

 

$2.36/statement
$2.10/statement
$1.46/statement
$1.40/statement
$1.35/statement
$1.29/statement
$1.23/statement

 

 

 

 

 

 

 

Single Product Pricing .61-.80 Minutes/stmt10
Up to 10,000 units/mo.
10,001 - 25,000 units/mo.
25,001 - 50,000 units/mo.
50,001 - 100,000 units/mo.
100,001 - 200,000 units/mo.
200,001 - 350,000 units/mo.
>350,001 units/mo.



 


$2.66/statement
$2.40/statement
$1.68/statement
$1.62/statement
$1.57/statement
$1.51/statement
$1.45/statement

 

 

Single Product Pricing .81-1.00 Minutes/stmt10
Up to 10,000 units/mo.
10,001 - 25,000 units/mo.
25,001 - 50,000 units/mo.
50,001 - 100,000 units/mo.
100,001 - 200,000 units/mo.
200,001 - 350,000 units/mo.
>350,001 units/mo.

 

$2.86/statement
$2.60/statement
$1.90/statement
$1.84/statement
$1.79/statement
$1.73/statement
$1.67/statement

 

 

 

 

 

 

 

 

Single Product Pricing 1.01-1.20 Minutes/stmt10
Up to 10,000 units/mo.
10,001 - 25,000 units/mo.
25,001 - 50,000 units/mo.
50,001 - 100,000 units/mo.
100,001 - 200,000 units/mo.
200,001 - 350,000 units/mo.
>350,001 units/mo.

 

$3.06/statement
$2.80/statement
$2.12/statement
$2.06/statement
$2.01/statement
$1.95/statement
$1.89/statement

 

 

2

--------------------------------------------------------------------------------



 

 

 

 

 

 

Service Category

 

Credit Card Cardholders

 

Unit of Measure

--------------------------------------------------------------------------------

Single Product Pricing 1.21-1.40 Minutes/stmt10
Up to 10,000 units/mo.
10,001 - 25,000 units/mo.
25,001 - 50,000 units/mo.
50,001 - 100,000 units/mo.
100,001 - 200,000 units/mo.
200,001 - 350,000 units/mo.
>350,001 units/mo.

 

$3.27/statement
$3.01/statement
$2.32/statement
$2.26/statement
$2.21/statement
$2.15/statement
$2.09/statement

 

 

 

 

 

 

 

 

Single Product Pricing >1.40 Minutes/stmt10
Up to 10,000 units/mo.
10,001 - 25,000 units/mo.
25,001 - 50,000 units/mo.
50,001 - 100,000 units/mo.
100,001 - 200,000 units/mo.
200,001 - 350,000 units/mo.
>350,001 units/mo.

 

$3.44/statement
$3.18/statement
$2.52/statement
$2.46/statement
$2.41/statement
$2.35/statement
$2.29/statement

 

 

 

 

 

 

 

 

Total Accounts on file/month

 

N/A

 

 

 

 

 

 

 

 

Inactive Accounts on file/mo

 

$0.07/Account

 

N/A

 

 

 

 

 

 

Minimum monthly volume4

 

30,000 statements

 

 

 

 

 

 

 

 

2.

If Operational Services are
only Customer Service provided

 

N/A

 

N/A

 

 

 

 

 

 

3.

After Hours Services
Hours:
Monday – Friday: 8:00 p.m. – 7:00 a.m.
Saturday 7:00 a.m. – 8:00 a.m.
Saturday 12:00 p.m. – 7:00 a.m.
Sunday 7:00 a.m. – 7:00 a.m.

 

$ 1.21 /Minute




 

Per Minute

Minutes are reported daily on the
CMC phone system reports

Minimum Monthly Fee4

 

$1,500

 

 

 

 

 

 

 

 

4.

New Account/Application Data Entry1

 

 

 

Per new Account or per Application

 

 

 

 

 

 

Personal Accounts
Manual (by CMC)
Manual (by Client)
Data Transmission

 


$1.13/Account
$0.15/Account
$0.35/Account

 

 

 

 

 

 

 

 

Business Accounts
Manual (by CMC)
Manual (by Client)
Data Transmission

 


$2.97/Account
$0.15/Account
$0.35/Account

 

 

 

 

 

 

 

 

Mail Applications
Up to 5,000 apps/month
5,001 - 10,000 apps/month
10,001 - 15,000 apps/month
15,001 - 20,000 apps/month
over 20,001 apps/month

 


$4.34 / Application
$3.10 / Application
$2.66 / Application
$2.56 / Application
$2.50 / Application

 

 

 

 

 

 

 

 

5.

Data Transmission

 

$0.05/item

 

Per monetary and non-monetary item

 

 

 

 

 

 

6.

Accounting/Settlement1

 

Included

 

N/A

 

 

 

 

 

 

7.

Processing of transaction photocopy requests from Cardholder transaction item

 

$3.00

 

Per Cardholder transaction item if item was actually transacted by Cardholder
(no charge if item was not transacted by Cardholder.)

3

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

 

 

 

Service Category

 

Credit Card Cardholders

 

Unit of Measure

--------------------------------------------------------------------------------

8.

Plastic rushed through special handling



 

$15.00/plastic

 

 

 

 

 

 

 

 

9.

Cardholder Chargebacks1

 

At No Additional Cost

 

At No Additional Cost

 

 

 

 

 

 

10.

Cardholder Security / Fraud1

 

At No Additional Cost

 

At No Additional Cost

 

 

 

 

 

11.

Collection Services1
All Delinquent Accounts

 

 

 

 

• Outbound Support

 

$8.00 / delinquent Account

 

• Per Account residing in
FDR’s collection system that are
Delinquent as reported on the System’s
CD-121 reports.

 

 

 

 

 

• Inbound Calls

 

$4.25/ per inbound call

 

• Per Inbound call answered as reported on Harris Phone System.

Minimum Monthly Fee4 for Outbound Support and Inbound Calls, collectively

 

$11,250

 

 

• Welcome Calls7

 

$0.87 / per call
$1.26 / per letter

 

• Per Call
• Per Letter

• Notice of Intent Letter8

 

 

 

 

 

 

 

 

 

 

12.

Client Services1



 

At no additional cost, except as stated in Exhibit A.



 

Hours; applies to exceptions as described in Exhibit A.
Hourly Rates described in the Special Requests section below.

 

 

 

 

 

 

13.

Infocas1

 

Greater of $250/month or as calculated below:

 

Cardholder Accounts on file during the month

 

 

 

 

 

 

 

 

1 - 50,000
50,001 - 100,000
over 100,000

 

 

$0.0200/month
$0.0150/month
$0.0100/month

 

 

 

 

 

 

 

 

 

14.

WebCARD System1,6

 

Minimum fee is $125.00 per month.

 

 

 

 

 

 

 

 

 

1 - 49,999 pages
50,000 - 99,999 pages
over 100,000 pages

 

 

$0.0125 per page
$0.010 per page
$0.008 per page

 

Number of pages received from FDR and stored for Client in each month

 

 

 

 

 

 

15.

Frame Relay

 

$750 installation
$1,750 per month

 

 

 

 

 

 

 

 

16.

Stop Suspect Exception Item Review

 

$0.67 per item

 

 

Notes:

 

 

 

 

1-

Means those services so defined in Exhibit A.

 

 

 

 

2-

The System’s CD-121 reports can be used to determine the number of statements
that will be billed daily or monthly. The System’s CM-051 reports can be used to
determine the number of statements that will be billed monthly. From the CD-121,
the number of statements billed are calculated by adding the total number of
statements, subtracting the corresponding number of statements with a
charged-off status (“Z” statements), and adding back the corresponding number of
current month’s charged-off Accounts.

4

--------------------------------------------------------------------------------



 

 

 

 

4-

Low-volume Fees will be charged for the Primary and Operational Services in
Service Category 1, in the above table, in addition to the fees incurred under
other Service Categories in the above table. Low-volume fees are as follows:
$1.72/month for each credit Card statement short of thirty thousand (30,000)
credit Card statements per month. Minimum Monthly Fees for After Hours Services
in Service Category 3 and for Outbound Support and Inbound Calls in Service
Category 11 will be charged in the amounts set forth in such Services
Categories. Any other Service Fees incurred in a month shall not apply in
reduction of the Low-volume Fees or the Minimum Monthly Fees, which shall be due
for each month through the end of any Renewal Term exercised by Client,
regardless of earlier termination of this Agreement.

 

 

 

 

6-

In addition to the monthly charges indicated in the table, Client will be
charged: (i) $750 for initial security access code set-up (for one user), if
Client will access the CARD system via the internet, or $2,000 for such work if
Client will access the CARD system via a dedicated data line; and (ii) $750.00
per each additional security access code assigned after the first, which fee
covers third-party software licensing costs. Fees for the CARD System shall
commence as of the earliest of: (i) the date that CMC notifies Client that the
CARD system is ready for Client to access; (ii) the date that Client accesses
the CARD system; or (iii) the date FDR begins charging CMC for related report
transmissions. Only in the event of CARD System inaccessibility which continues
for more than five (5) consecutive Business Days shall the fees due for CARD
services be discounted, in which case such fees shall be reduced by an amount
equal to the average daily fee for CARD services incurred during the calendar
month prior to the inaccessibility times the number of days of inaccessibility.

 

 

 

 

7-

In addition to the monthly charges indicated in the table, Client will be
charged a start-up fee of $3,000.00.

 

 

 

 

8-

In addition to the monthly charges indicated in the table, Client will be
charged a start-up fee of $4,500.00.

 

 

 

 

9-

The frame relay system is provided by AT&T pursuant to a contract between CMC
and AT&T. Notwithstanding anything to the contrary in this Agreement, CMC shall
have no liability to client under any theory due to inaccessibility or
unavailability of the frame relay system caused by circumstances other than
CMC’s default under its contract with AT&T, nor shall any such inaccessibility
or unavailability of the frame relay system caused by circumstances other than
CMC’s default under its contract with AT&T, nor shall any such inaccessibility
or unavailability be considered the negligence of CMC or a breach of this
Agreement.

 

 

 

 

10-

Primary Services monthly call minutes, excluding After Hours Servicing and IVR
minutes.

          7. Section 1.4 of Exhibit A is hereby deleted in its entirety.

          8. This Amendment shall become effective as of the date first set
forth above.

          9. Unless otherwise expressly set forth herein, all other terms and
conditions set forth in the Agreement shall remain in full force and effect.

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the last date signed below.

 

 

 

 

 

Card Management Corporation

INDYMAC BANK, E.S.B.

 

 

By: /s/ 

 

 

By: /s/ 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Title: CFO

Title: Executive Vice President

 

Date: 5-27-05

Date: 5-27-05

5

--------------------------------------------------------------------------------